Exhibit 10.2
EXECUTION VERSION
 
SECURITY AGREEMENT
By
BIOSCRIP, INC.,
as Borrower
and
THE GUARANTORS PARTY HERETO
and
JEFFERIES FINANCE LLC,
as Collateral Agent
Dated as of March 25, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page(s)  
ARTICLE I DEFINITIONS AND INTERPRETATION
    2  
 
       
SECTION 1.1 Definitions
    2  
SECTION 1.2 Interpretation
    9  
SECTION 1.3 Resolution of Drafting Ambiguities
    9  
SECTION 1.4 Perfection Certificate
    9  
 
       
ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS
    9  
 
       
SECTION 2.1 Grant of Security Interest
    9  
SECTION 2.2 Filings
    10  
 
       
ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED
COLLATERAL
    11  
 
       
SECTION 3.1 Delivery of Certificated Securities Collateral
    11  
SECTION 3.2 Perfection of Uncertificated Securities Collateral
    11  
SECTION 3.3 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest
    12  
SECTION 3.4 Other Actions
    12  
SECTION 3.5 Joinder of Additional Guarantors
    16  
SECTION 3.6 Supplements; Further Assurances
    17  
 
       
ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS
    17  
 
       
SECTION 4.1 Title
    17  
SECTION 4.2 Validity of Security Interest
    18  
SECTION 4.3 Defense of Claims; Transferability of Pledged Collateral
    18  
SECTION 4.4 Other Financing Statements
    18  
SECTION 4.5 Chief Executive Office; Change of Name; Jurisdiction of
Organization, etc.
    18  
SECTION 4.6 Location of Inventory and Equipment
    19  
SECTION 4.7 Corporate Names; Prior Transactions
    19  
SECTION 4.8 Due Authorization and Issuance
    19  
SECTION 4.9 Consents, etc.
    20  
SECTION 4.10 Pledged Collateral
    20  
SECTION 4.11 Insurance
    20  
SECTION 4.12 Payment of Taxes; Compliance with Legal Requirements; Contesting
Liens; Charges
    20  
SECTION 4.13 Access to Pledged Collateral, Books and Records; Other Information
    20  
 
       
ARTICLE V CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
    21  
 
       
SECTION 5.1 Pledge of Additional Securities Collateral
    21  
SECTION 5.2 Voting Rights; Distributions; etc.
    21  
SECTION 5.3 Default
    22  

i



--------------------------------------------------------------------------------



 



              Page(s)  
SECTION 5.4 Certain Agreements of Pledgors as Issuers and Holders of Equity
Interests
    22  
 
       
ARTICLE VI CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
    23  
 
       
SECTION 6.1 Representations and Warranties
    23  
SECTION 6.2 Grant of License
    23  
SECTION 6.3 Registration
    23  
SECTION 6.4 No Violations or Proceedings
    23  
SECTION 6.5 Protection of Collateral Agent’s Security
    23  
SECTION 6.6 After-Acquired Property
    24  
SECTION 6.7 Litigation
    24  
SECTION 6.8 Intent-to-Use Trademark and Service Mark Applications.
    25  
 
       
ARTICLE VII CERTAIN PROVISIONS CONCERNING ACCOUNTS
    25  
 
       
SECTION 7.1 Special Representation and Warranties
    25  
SECTION 7.2 Maintenance of Records
    25  
SECTION 7.3 Legend
    26  
SECTION 7.4 Modification of Terms, etc.
    26  
SECTION 7.5 Collection
    26  
 
       
ARTICLE VIII REMEDIES
    27  
 
       
SECTION 8.1 Remedies
    27  
SECTION 8.2 Notice of Sale
    28  
SECTION 8.3 Waiver of Notice and Claims; Other Waivers; Marshalling
    29  
SECTION 8.4 Standards for Exercising Rights and Remedies
    29  
SECTION 8.5 Certain Sales of Pledged Collateral
    30  
SECTION 8.6 No Waiver; Cumulative Remedies
    31  
SECTION 8.7 Certain Additional Actions Regarding Intellectual Property
    32  
 
       
ARTICLE IX PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS; APPLICATION
OF PROCEEDS
    32  
 
       
SECTION 9.1 Proceeds of Casualty Events and Collateral Dispositions
    32  
SECTION 9.2 Application of Proceeds
    32  
 
       
ARTICLE X MISCELLANEOUS
    32  
 
       
SECTION 10.1 Concerning Collateral Agent
    32  
SECTION 10.2 Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact
    33  
SECTION 10.3 Continuing Security Interest; Assignment
    34  
SECTION 10.4 Termination; Release
    34  
SECTION 10.5 Modification in Writing
    34  
SECTION 10.6 Notices
    35  
SECTION 10.7 Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial
    35  
SECTION 10.8 Severability of Provisions
    36  
SECTION 10.9 Execution in Counterparts
    36  

ii



--------------------------------------------------------------------------------



 



              Page(s)  
SECTION 10.10 Business Days
    36  
SECTION 10.11 Waiver of Stay
    36  
SECTION 10.12 No Credit for Payment of Taxes or Imposition
    37  
SECTION 10.13 No Claims Against Collateral Agent
    37  
SECTION 10.14 No Release
    37  
SECTION 10.15 Overdue Amounts
    37  
SECTION 10.16 Obligations Absolute
    37  

     
SCHEDULES
   
 
   
Schedule 1
  Financing Statements and Intellectual Property Registrations
 
   
EXHIBITS
   
 
   
Exhibit 1
  Issuer’s Acknowledgment
Exhibit 2
  Securities Pledge Amendment
Exhibit 3
  Joinder Agreement
Exhibit 4
  Securities Account Control Agreement
Exhibit 5
  Deposit Account Control Agreement
Exhibit 6
  Copyright Security Agreement
Exhibit 7
  Patent Security Agreement
Exhibit 8
  Trademark Security Agreement
Exhibit 9
  Lockbox Agreement

iii



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
     This SECURITY AGREEMENT, dated as of March 25, 2010 (as amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”), made by BioScrip, Inc., a
Delaware corporation (“Borrower”) and the other guarantors from time to time
party hereto by execution of this Agreement or otherwise by execution of a
Joinder Agreement (the “Guarantors”), as pledgors, assignors and debtors
(Borrower, together with the Guarantors, in such capacities and together with
any successors in such capacities, the “Pledgors,” and each, a “Pledgor”), in
favor of Jefferies Finance LLC, in its capacity as collateral agent pursuant to
the Credit Agreement (as hereinafter defined), as pledgee, assignee and secured
party (in such capacities and together with any successors in such capacities,
the “Collateral Agent”).
R E C I T A L S:
          A. Borrower, the subsidiary guarantors party thereto, the Collateral
Agent and the lending institutions and other entities party thereto (the
“Lenders”) have entered into that certain credit agreement, dated as of
March 25, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).
          B. The Guarantors have, pursuant to the Credit Agreement,
unconditionally guaranteed the Secured Obligations.
          C. Borrower and the Guarantors will receive substantial benefits from
the execution, delivery and performance of the Secured Obligations under the
Credit Agreement and the other Loan Documents and are, therefore, willing to
enter into this Agreement.
          D. Each Pledgor is, or as to Pledged Collateral acquired by such
Pledgor after the date hereof will be, the legal and/or beneficial owner of the
Pledged Collateral pledged by it hereunder.
          E. This Agreement is given by each Pledgor in favor of the Collateral
Agent for the benefit of the Secured Parties to secure the payment and
performance of all of the Secured Obligations.
          F. It is a condition to the obligations of the Lenders to make the
Loans under the Credit Agreement and a condition to the Issuing Bank issuing
Letters of Credit under the Credit Agreement that each Pledgor execute and
deliver the applicable Loan Documents, including this Agreement.
A G R E E M E N T:
     NOW THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS AND INTERPRETATION
     SECTION 1.1 Definitions.
     (a) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC.
     (b) Terms used but not otherwise defined herein that are defined in the
Credit Agreement shall have the meanings given to them in the Credit Agreement.
     (c) The following terms shall have the following meanings:
     “Account Debtor” shall mean any person who may become obligated to any
Pledgor under, with respect to, or on account of, an Account, Chattel Paper or
any General Intangible (including a payment intangible).
     “Accounts” shall mean all “accounts,” as such term is defined in the UCC,
now owned or hereafter acquired by any Pledgor, including (i) all accounts
receivable, including accounts receivable pursuant to Reimbursement Approvals,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC), (ii) all of each Pledgor’s rights in, to and under all purchase orders or
receipts for goods or services, (iii) all of each Pledgor’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (iv) all rights to payment due to any
Pledgor for property sold, leased, licensed, assigned or otherwise disposed of,
for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered by any
Pledgor or in connection with any other transaction (whether or not yet earned
by performance on the part of any Pledgor) and (v) all collateral security of
any kind, now or hereafter in existence, given by any Account Debtor or other
person with respect to any of the foregoing.
     “Acquisition Document Rights” shall mean, with respect to each Pledgor,
collectively, all of such Pledgor’s rights, title and interest in, to and under
the Acquisition Documents, including (i) all rights and remedies relating to
monetary damages, including indemnification rights and remedies, and claims for
damages or other relief pursuant to or in respect of the Acquisition Documents,
(ii) all rights and remedies relating to monetary damages, including
indemnification rights and remedies, and claims for monetary damages under or in
respect of the agreements, documents and instruments referred to in the
Acquisition Documents or related thereto and (iii) all proceeds, collections,
recoveries and rights of subrogation with respect to the foregoing.
     “Additional Pledged Interests” shall mean, collectively, with respect to
each Pledgor, (i) all options, warrants, rights, agreements, additional
membership, partnership or other equity interests of whatever class of any
issuer of Initial Pledged Interests or any interest in any such issuer, together
with all rights, privileges, authority and powers of such Pledgor relating to
such interests in each such issuer or under any Organizational Document of any
such issuer, and the certificates, instruments and agreements representing such
membership, partnership or other interests and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such membership, partnership or other equity interests from time to time
acquired by such Pledgor in any manner and (ii) all membership,

2



--------------------------------------------------------------------------------



 



partnership or other equity interests, as applicable, of each limited liability
company, partnership or other entity (other than a corporation) hereafter
acquired or formed by such Pledgor and all options, warrants, rights,
agreements, additional membership, partnership or other equity interests of
whatever class of such limited liability company, partnership or other entity,
together with all rights, privileges, authority and powers of such Pledgor
relating to such interests or under any Organizational Document of any such
issuer, and the certificates, instruments and agreements representing such
membership, partnership or other equity interests and any and all interest of
such Pledgor in the entries on the books of any financial intermediary
pertaining to such membership, partnership or other interests, from time to time
acquired by such Pledgor in any manner.
     “Additional Pledged Shares” shall mean, collectively, with respect to each
Pledgor, (i) all options, warrants, rights, Equity Interests, agreements,
additional shares of capital stock of whatever class of any issuer of the
Initial Pledged Shares or any other equity interest in any such issuer, together
with all rights, privileges, authority and powers of such Pledgor relating to
such interests issued by any such issuer under any Organizational Document of
any such issuer, and the certificates, instruments and agreements representing
such interests and any and all interest of such Pledgor in the entries on the
books of any financial intermediary pertaining to such interests, from time to
time acquired by such Pledgor in any manner and (ii) all the issued and
outstanding shares of capital stock of each corporation hereafter acquired or
formed by such Pledgor and all options, warrants, rights, agreements or
additional shares of capital stock of whatever class of such corporation,
together with all rights, privileges, authority and powers of such Pledgor
relating to such shares or under any Organizational Document of such
corporation, and the certificates, instruments and agreements representing such
shares and any and all interest of such Pledgor in the entries on the books of
any financial intermediary pertaining to such shares, from time to time acquired
by such Pledgor in any manner.
     “Agreement” shall have the meaning assigned to such term in the preamble
hereof.
     “Bailee Letter” shall have the meaning assigned to such term in Section
3.4(i).
     “Borrower” shall have the meaning assigned to such term in the preamble
hereof.
     “Charges” shall mean any and all property and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including any landlords’, carriers’,
mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and
warehousemen’s Liens and other charges arising by operation of law) against, all
or any portion of the Pledged Collateral.
     “Collateral Account” shall mean a collateral account or sub-account
established and maintained in accordance with the provisions of Section 9.01 of
the Credit Agreement and all property from time to time on deposit in the
Collateral Account.
     “Commercial Motor Vehicles” shall mean motor vehicles used primarily for
commercial purposes.
     “Commodity Account Control Agreement” shall mean a commodity account
control agreement in a form that is reasonably satisfactory to the Collateral
Agent.
     “Contracts” shall mean, collectively, with respect to each Pledgor, all
sale, service, performance, equipment or property lease contracts, agreements
and grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), to which such Pledgor is a
party, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.

3



--------------------------------------------------------------------------------



 



     “Control” shall mean (i) in the case of each Deposit Account, “control,” as
such term is defined in Section 9-104 of the UCC, and (ii) in the case of any
Security Entitlement, “control,” as such term is defined in Section 8-106 of the
UCC and (iii) in the case of any Commodity Contract, “control,” as such term is
defined in Section 9-106 of the UCC.
     “Control Agreements” shall mean, collectively, the Deposit Account Control
Agreement(s), the Lockbox Agreements, the Securities Account Control
Agreement(s) and the Commodity Account Control Agreement(s).
     “Copyright Security Agreement” shall mean an agreement substantially in the
form annexed hereto as Exhibit 6.
     “Copyrights” shall mean, collectively, with respect to each Pledgor, all
works of authorship (whether protected by statutory or common law copyright,
whether established or registered in the United States or any other country or
any political subdivision thereof, whether registered or unregistered and
whether published or unpublished), and all copyright registrations and
applications made by such Pledgor, in each case, whether now owned or hereafter
created or acquired by such Pledgor, including the copyrights, registrations and
applications listed on Schedule 14(c) to the Perfection Certificate, together
with any and all (i) rights and privileges arising under applicable Legal
Requirements with respect to such Pledgor’s use of such copyrights,
(ii) renewals and extensions thereof, (iii) income, fees, royalties, damages,
claims and payments now or hereafter due and/or payable with respect thereto,
including damages and payments for past, present or future infringements
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present or future infringements thereof.
     “Credit Agreement” shall have the meaning assigned to such term in the
recitals hereof.
     “Deposit Account Control Agreement” shall mean an agreement substantially
in the form annexed hereto as Exhibit 5 or such other form that is reasonably
satisfactory to the Collateral Agent.
     “Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all “deposit accounts” as such term is defined in the UCC and in any event
shall include the Collateral Account, each Lockbox Account and all accounts and
sub-accounts relating to any of the foregoing accounts and (ii) all cash, funds,
checks, notes and instruments from time to time on deposit in any of the
accounts or sub-accounts described in clause (i) of this definition.
     “Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.
     “Excluded Property” shall mean (A) any lease, license, contract, property
rights or agreement to which any Pledgor is a party or any of its rights or
interests thereunder if and for so long as the grant of such security interest
shall constitute or result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of any Pledgor therein or
(ii) in a breach or termination pursuant to the terms of, or a default under,
any such lease, license, contract property rights or agreement (other than to
the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable Legal
Requirement or principles of equity), provided, however, that such security
interest shall attach immediately and automatically at such time as the
condition causing such abandonment, invalidation or unenforceability shall be
remedied and, to the extent severable, shall attach immediately to any portion
of

4



--------------------------------------------------------------------------------



 



such lease, license, contract, property rights or agreement that does not result
in any of the consequences specified in (i) or (ii) including any Proceeds of
such lease, license, contract, property rights or agreement; (B) to the extent
applicable, Pledged Interests, Pledged Shares and Successor Interests to the
extent such Pledged Interests, Pledged Securities and Successor Interests are
not required to be pledged as Pledged Collateral pursuant to Section 5.12(a) or
(b) of the Credit Agreement; (C) the Deposit Accounts described in Section
3.4(c) as being excluded from the operation thereof; or (D) to the extent
provided in Section 5.11(b) of the Credit Agreement in respect of Equity
Interests in certain Foreign Subsidiaries.
     “General Intangibles” shall mean, collectively, with respect to each
Pledgor, all “general intangibles,” as such term is defined in the UCC, now
owned or hereafter acquired by such Pledgor and, in any event, shall include
(i) all of such Pledgor’s rights, title and interest in, to and under all
insurance policies and coverages and Contracts, (ii) all know-how and warranties
relating to any of the Pledged Collateral or any of the Mortgaged Property (if
any), (iii) any and all other rights, claims, choses-in-action and causes of
action of such Pledgor against any other person and the benefits of any and all
collateral or other security given by any other person in connection therewith,
(iv) all guarantees, endorsements and indemnifications on, or of, any of the
Pledged Collateral or any of the Mortgaged Property (if any), (v) all lists,
books, records, correspondence, ledgers, printouts, files (whether in printed
form or stored electronically), tapes and other papers or materials containing
information relating to any of the Pledged Collateral or any of the Mortgaged
Property (if any), including all customer or tenant lists, identification of
suppliers, data, plans, blueprints, specifications, designs, drawings,
appraisals, recorded knowledge, surveys, studies, engineering reports, test
reports, manuals, standards, processing standards, performance standards,
catalogs, research data, computer and automatic machinery software and programs
and the like, field repair data, accounting information pertaining to such
Pledgor’s operations or any of the Pledged Collateral or any of the Mortgaged
Property (if any) and all media in which or on which any of the information or
knowledge or data or records may be recorded or stored and all computer programs
used for the compilation or printout of such information, knowledge, records or
data, (vi) to the extent such Pledgor’s rights, title and interests therein may
be assigned pursuant hereto, all Accreditations, Permits, Reimbursement
Approvals, Licenses, and all other licenses, consents, permits, variances,
certifications, authorizations and approvals, however characterized, of any
Governmental Authority (or any person acting on behalf of a Governmental
Authority) now or hereafter acquired or held by such Pledgor pertaining to
operations now or hereafter conducted by such Pledgor or any of the Pledged
Collateral or any of the Mortgaged Property (if any) including building permits,
certificates of occupancy, environmental certificates, industrial permits or
licenses and certificates of operation, and (vii) all rights to reserves,
payment intangibles, deferred payments, deposits, refunds or indemnification
claims to the extent the foregoing relate to any Pledged Collateral or any
Mortgaged Property (if any) and claims for tax or other refunds against any
Governmental Authority relating to any Pledged Collateral or any of the
Mortgaged Property (if any).
     “Goodwill” shall mean, collectively, with respect to each Pledgor, the
goodwill connected with such Pledgor’s business including (i) all goodwill
connected with the use of and symbolized by any Intellectual Property Collateral
in which such Pledgor has any interest, (ii) all know-how, trade secrets,
customer and supplier lists, proprietary information, inventions, methods,
plans, policies, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Pledgor’s business.
     “Guarantors” shall have the meaning assigned to such term in the preamble
hereof.
     “Initial Pledged Interests” shall mean, with respect to each Pledgor, all
membership, partnership or other Equity Interests (other than in a corporation),
as applicable, of each issuer described in Schedule 11 to the Perfection
Certificate, together with all rights, privileges, authority and powers of

5



--------------------------------------------------------------------------------



 



such Pledgor in and to each such issuer or under any Organizational Document of
each such issuer, and the certificates, instruments and agreements representing
such membership, partnership or other interests and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such membership, partnership or other interests.
     “Initial Pledged Shares” shall mean, collectively, with respect to each
Pledgor, the issued and outstanding shares of capital stock of each issuer that
is a corporation described in Schedule 11 to the Perfection Certificate,
together with all rights, privileges, authority and powers of such Pledgor
relating to such interests in each such issuer or under any Organizational
Document of each such issuer, and the certificates, instruments and agreements
representing such shares of capital stock and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
the Initial Pledged Shares.
     “Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
     “Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Licenses and Goodwill.
     “Intercompany Notes” shall mean, with respect to each Pledgor, the
Intercompany Note and all intercompany notes hereafter acquired by such Pledgor
and all certificates, instruments or agreements evidencing the Intercompany Note
and such intercompany notes, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof to the
extent permitted pursuant to the terms hereof.
     “Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.
     “Joinder Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit 3.
     “Lenders” shall have the meaning assigned to such term in the recitals
hereto.
     “Licenses” shall mean, collectively, with respect to each Pledgor, all
license and distribution agreements with, and covenants not to sue, any other
party with respect to any Patent, Trademark or Copyright or any other patent,
trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.
     “Lockbox Accounts” shall mean, collectively, with respect to each Pledgor,
(i) each lockbox or other collection account or any other Deposit Account and
all accounts and sub-accounts relating to any of the foregoing accounts, in each
case into which any Accounts payable by Medicare/Medicaid Account Debtors are
held or have been deposited and (ii) all cash, funds, checks, notes and
instruments from time to time on deposit in any of the accounts or sub-accounts
described in clause (i) of this definition.

6



--------------------------------------------------------------------------------



 



     “Lockbox Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit 9 or such other form that is reasonably satisfactory
to the Collateral Agent.
     “Medicaid/Medicare Account Debtor” shall mean any Account Debtor which is
(i) the United States of America acting under the Medicaid or Medicare program
adopted pursuant to Title XVIII or Title XIX of the Social Security Act or any
other federal healthcare program, including TRICARE/CHAMPUS and the Veteran’s
Administration, (ii) any state or the District of Columbia acting pursuant to a
Medicaid program adopted pursuant to Title XIX of the Social Security Act or any
other state health care program or (iii) any agent, carrier, administrator or
intermediary for any of the foregoing.
     “Mortgaged Property” shall have the meaning assigned to such term in any
Mortgages (if any).
     “Organizational Documents” shall mean, with respect to any person, (i) in
the case of any corporation, the certificate or articles of incorporation and
by-laws (or similar documents) of such person, (ii) in the case of any limited
liability company, the certificate of formation and operating agreement (or
similar documents) of such person, (iii) in the case of any limited partnership,
the certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person, (v) in any other
case, the functional equivalent of the foregoing and (vi) any shareholder,
voting trust or similar agreement between or among any holder of Equity
Interests of such person.
     “Patent Security Agreement” shall mean an agreement substantially in the
form annexed hereto as Exhibit 7.
     “Patents” shall mean, collectively, with respect to each Pledgor, all
patents owned by, and all patent applications and registrations made by, such
Pledgor (whether established or registered or recorded in the United States or
any other country or any political subdivision thereof), including those listed
on Schedule 14(a) to the Perfection Certificate, together with any and all
(i) rights and privileges arising under applicable Legal Requirements with
respect to such Pledgor’s use of any patents, (ii) inventions and improvements
described and charged therein, (iii) reissues, divisions, continuations,
renewals, extensions and continuations in part thereof, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.
     “Payroll Account” shall mean any Deposit Account of a Pledgor that is used
by such Pledgor solely as a payroll account for the employees of such Pledgor;
provided that, at no time, shall the aggregate amount contained in any such
account exceed the total amount of payroll payable to such employees by such
Pledgor within the immediately succeeding 30 days.
     “Perfection Certificate” shall mean that certain perfection certificate
dated the date hereof, executed and delivered by each Pledgor (or Pledgors)
party thereto in favor of the Collateral Agent for the benefit of the Secured
Parties, and each other Perfection Certificate (which shall be in form and
substance reasonably acceptable to the Collateral Agent) executed and delivered
by the applicable Pledgor in favor of the Collateral Agent for the benefit of
the Secured Parties contemporaneously with the execution and delivery of each
Joinder Agreement executed in accordance with Section 3.5, in each case, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time by a Perfection Certificate Supplement or otherwise in
accordance with the Credit Agreement.
     “Pledged Collateral” shall have the meaning assigned to such term in
Section 2.1.

7



--------------------------------------------------------------------------------



 



     “Pledged Interests” shall mean, collectively, the Initial Pledged Interests
and the Additional Pledged Interests.
     “Pledged Securities” shall mean, collectively, the Pledged Interests, the
Pledged Shares and the Successor Interests.
     “Pledged Shares” shall mean, collectively, the Initial Pledged Shares and
the Additional Pledged Shares.
     “Pledgor” shall have the meaning assigned to such term in the preamble
hereof.
     “Secured Obligations” shall mean (i) in the case of Borrower, the
Obligations (as defined in the Credit Agreement) and (ii) in the case of any
Pledgor (other than Borrower), the Guaranteed Obligations.
     “Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each party to a Hedging
Agreement relating to the Loans if at the date of entering into such Hedging
Agreement such person was an Agent or a Lender or an Affiliate of an Agent or a
Lender and such person executes and delivers to the Collateral Agent a letter
agreement in form and substance reasonably acceptable to the Collateral Agent
pursuant to which such person (i) appoints the Collateral Agent, Collateral
Manager and the Administrative Agent as its agents under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Sections 10.03 and
10.09 of the Credit Agreement.
     “Securities Account Control Agreement” shall mean an agreement
substantially in the form annexed hereto as Exhibit 4 or such other form that is
reasonably satisfactory to the Collateral Agent.
     “Securities Collateral” shall mean, collectively, the Pledged Securities,
the Intercompany Notes and the Distributions.
     “Securities Pledge Amendment” shall mean an agreement substantially in the
form annexed hereto as Exhibit 2.
     “Successor Interests” shall mean, collectively, with respect to each
Pledgor, all shares of each class of the capital stock of the successor
corporation or interests or certificates of the successor limited liability
company, partnership or other entity owned by such Pledgor (unless such
successor is such Pledgor itself) formed by or resulting from any consolidation
or merger in which any person listed on Schedule 1(a) to the Perfection
Certificate is not the surviving entity.
     “Trademark Security Agreement” shall mean an agreement substantially in the
form annexed hereto as Exhibit 8.
     “Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by such Pledgor and all
registrations and applications for the foregoing (whether statutory or common
law and whether established or registered in the United States or any other
country or any political subdivision thereof), including those listed on
Schedule 14(b) to the Perfection Certificate together with any and all
(i) rights and privileges arising under applicable Legal Requirements with
respect to such Pledgor’s use of any trademarks, (ii) goodwill associated
therewith, (iii) renewals thereof, (iv) income, fees, royalties, damages and
payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements thereof, (v) rights

8



--------------------------------------------------------------------------------



 



corresponding thereto throughout the world and (vi) rights to sue for past,
present and future infringements thereof.
     “UCC” shall mean the Uniform Commercial Code as in effect on the date
hereof in the State of New York; provided, however, that if by reason of
mandatory provisions of applicable Legal Requirements, any or all of the
attachment, perfection or priority of the Collateral Agent’s and the other
Secured Parties’ security interest in any item or portion of the Pledged
Collateral is governed by the Uniform Commercial Code in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions relating to such provisions.
     SECTION 1.2 Interpretation. The rules of interpretation specified in the
Credit Agreement (including Section 1.03 thereof) shall be applicable to this
Agreement.
     SECTION 1.3 Resolution of Drafting Ambiguities. Each Pledgor acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Collateral Agent) shall not be employed in the interpretation hereof.
     SECTION 1.4 Perfection Certificate. The Perfection Certificate and all
descriptions of Pledged Collateral, schedules, amendments and supplements
thereto are and shall at all times remain a part of this Agreement.
ARTICLE II
GRANT OF SECURITY AND SECURED OBLIGATIONS
     SECTION 2.1 Grant of Security Interest. As collateral security for the
payment and performance in full of all the Secured Obligations, each Pledgor
hereby pledges and grants to the Collateral Agent for the ratable benefit of the
Secured Parties, a lien on and security interest in and to all of the right,
title and interest of such Pledgor in, to and under the following property,
wherever located, whether now existing or hereafter arising or acquired from
time to time (collectively, the “Pledged Collateral”):
          (i) all Accounts;
          (ii) all Equipment (including Commercial Motor Vehicles), Goods,
Inventory and Fixtures;
          (iii) all Documents, Instruments and Chattel Paper;
          (iv) all Letter-of-Credit Rights (whether or not the letter of credit
is evidenced by a writing);
          (v) all Securities Collateral;
          (vi) all Investment Property;
          (vii) all Intellectual Property Collateral;

9



--------------------------------------------------------------------------------



 



          (viii) the Commercial Tort Claims described on Schedule 15 to the
Perfection Certificate;
          (ix) all General Intangibles;
          (x) all Deposit Accounts;
          (xi) all Money;
          (xii) all Acquisition Documents and Acquisition Document Rights;
          (xiii) all Supporting Obligations;
          (xiv) all books and records pertaining to the Pledged Collateral;
          (xv) to the extent not covered by clauses (i) through (xiv) of this
sentence, choses in action and all other personal property of such Pledgor,
whether tangible or intangible; and
          (xvi) all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Pledgor from time to time with
respect to any of the foregoing.
Notwithstanding anything to the contrary contained in clauses (i) through
(xvi) above, the security interest created by this Agreement shall not extend
to, and the term “Pledged Collateral” shall not include, any Excluded Property.
In addition, (i) the Pledgors shall from time to time at the reasonable request
of the Collateral Agent give written notice to the Collateral Agent identifying
in reasonable detail the Excluded Property and shall provide to the Collateral
Agent such other information regarding the Excluded Property as the Collateral
Agent may reasonably request, and (ii) from and after the Closing Date, no
Pledgor shall permit to become effective in any document creating, governing or
providing for any permit, lease or license, a provision that would prohibit the
creation of a Lien on such permit, lease or license in favor of the Collateral
Agent unless (x) no Event of Default has occurred and is continuing and (y) such
Pledgor believes, in its reasonable judgment, that such prohibition is usual and
customary in transactions of such type.
     SECTION 2.2 Filings.
     (a) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings), continuation statements and
amendments thereto that contain the information required by Article 9 of the UCC
of each applicable jurisdiction for the filing of any financing statement,
continuation statement or amendment relating to the Pledged Collateral,
including (i) whether such Pledgor is an organization, the type of organization
and any organizational identification number issued to such Pledgor, and (ii) in
the case of a financing statement filed as a fixture filing or covering Pledged
Collateral constituting minerals or the like to be extracted or timber to be
cut, a sufficient description of the real property to which such Pledged
Collateral relates. Each Pledgor agrees to provide all information described in
the immediately preceding sentence to the Collateral Agent promptly upon
request. Such financing statements may describe the collateral in the same
manner as described herein or may contain a description of collateral that
describes such property in any other manner as the Collateral Agent may
determine, in its sole but reasonable discretion, is necessary, advisable or
prudent to ensure the perfection or priority of the security interest in the
collateral granted to the Collateral Agent in connection herewith, including,
describing such

10



--------------------------------------------------------------------------------



 



property as “all assets whether now owned or hereafter acquired” or “all
personal property whether now owned or hereafter acquired” (regardless of
whether any particular asset comprised in the Pledged Collateral falls within
the scope of Article 9 of the UCC).
     (b) Each Pledgor hereby ratifies its authorization for the Collateral Agent
to file in any relevant jurisdiction any initial financing statements or
amendments thereto relating to the Pledged Collateral if filed prior to the date
hereof.
     (c) Each Pledgor hereby further authorizes the Collateral Agent to file
filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country), including this Agreement, the Copyright Security Agreement, the Patent
Security Agreement and the Trademark Security Agreement, or other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
pledge and security interest granted by such Pledgor hereunder, without the
signature of such Pledgor, and naming such Pledgor, as debtor, and the
Collateral Agent, as secured party.
ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
     SECTION 3.1 Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Collateral Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Collateral Agent has a valid, enforceable,
perfected first priority security interest therein (subject to Permitted Liens).
Each Pledgor hereby agrees that all certificates, agreements or instruments
representing or evidencing Securities Collateral acquired by such Pledgor after
the date hereof shall promptly (and in any event within 5 Business Days) upon
receipt thereof by such Pledgor be delivered to and held by or on behalf of the
Collateral Agent pursuant hereto. All certificated Securities Collateral shall
be in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Collateral Agent. The Collateral Agent
shall have the right, at any time upon the occurrence and during the continuance
of any Event of Default, to endorse, assign or otherwise transfer to or to
register in the name of the Collateral Agent or any of its nominees or endorse
for negotiation any or all of the Securities Collateral, without any indication
that such Securities Collateral is subject to the security interest hereunder.
In addition, the Collateral Agent shall have the right at any time in its
reasonable discretion to exchange certificates representing or evidencing
Securities Collateral for certificates of smaller or larger denominations.
     SECTION 3.2 Perfection of Uncertificated Securities Collateral. Each
Pledgor represents and warrants that the Collateral Agent has a valid,
enforceable, perfected first priority security interest (subject to Permitted
Liens) in all uncertificated Pledged Securities pledged by it hereunder that are
in existence on the date hereof. Each Pledgor hereby agrees that if any issuer
of Pledged Securities is organized in a jurisdiction that does not permit the
use of certificates to evidence equity ownership or any of the Pledged
Securities are at any time not evidenced by certificates of ownership, then each
applicable Pledgor shall, (i) if necessary to perfect a first priority security
interest (subject to Permitted Liens) in such Pledged Securities, cause such
pledge to be recorded on the equityholder register or the books of the issuer,
cause the issuer to execute and deliver to the Collateral Agent an
acknowledgment of the pledge of such Pledged Securities substantially in the
form of Exhibit 1 annexed hereto, execute any customary pledge forms or other
documents necessary or appropriate to complete the pledge and give the
Collateral

11



--------------------------------------------------------------------------------



 



Agent the right to transfer such Pledged Securities under the terms hereof and,
upon the Collateral Agent’s reasonable request, provide to the Collateral Agent
an opinion of counsel, in form and substance reasonably satisfactory to the
Collateral Agent, confirming such pledge and perfection thereof and (ii) to the
extent permitted by applicable Legal Requirements, cause such Pledged Securities
to become certificated and delivered to the Collateral Agent in accordance with
the provisions of Section 3.1.
     SECTION 3.3 Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Pledgor represents and warrants that the only
filings, registrations and recordings necessary to perfect the security interest
granted by each Pledgor to the Collateral Agent in respect of the Pledged
Collateral (to the extent that a security interest therein may be perfected by
filing a financing statement or filing the Security Agreement or a short form
thereof with the United States Copyright Office or the United States Patent and
Trademark Office) are listed on Schedule 1 hereto. All such filings,
registrations and recordings have been delivered to the Collateral Agent in
completed and, to the extent necessary or appropriate, duly executed form for
filing in each applicable governmental, municipal or other office specified in
Schedule 1 hereto. Each Pledgor agrees that at the sole cost and expense of the
Pledgors, (i) such Pledgor will maintain the security interest created by this
Agreement in the Pledged Collateral as a valid, enforceable, perfected first
priority security interest (subject to Permitted Liens) and shall defend such
security interest against the claims and demands of all persons, (ii) such
Pledgor shall furnish to the Collateral Agent from time to time statements and
schedules further identifying and describing the Pledged Collateral and such
other reports in connection with the Pledged Collateral as the Collateral Agent
may reasonably request, all in reasonable detail and (iii) at any time and from
time to time, upon the written request of the Collateral Agent, such Pledgor
shall promptly and duly execute and deliver, and file and have recorded, such
further instruments and documents and take such further action as the Collateral
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and the rights and powers herein granted, including
(x) the filing of any financing statements and amendments thereof, continuation
statements and other documents (including this Agreement) under the UCC (or
other similar laws) in effect in any jurisdiction with respect to the security
interest created hereby and (y) the execution and delivery of Control
Agreements, all in form reasonably satisfactory to the Collateral Agent and in
such offices (including the United States Patent and Trademark Office and the
United States Copyright Office) wherever required by applicable Legal
Requirements to perfect (to the extent a security interest in such Pledged
Collateral may be so perfected under applicable Legal Requirements), continue
and maintain a valid, enforceable, first priority security interest (subject to
Permitted Liens) in the Pledged Collateral as provided herein and to preserve
the other rights and interests granted to the Collateral Agent hereunder, as
against third parties, with respect to the Pledged Collateral.
     SECTION 3.4 Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants and covenants as follows, in each case at such Pledgor’s
own expense, to take the following actions with respect to the following Pledged
Collateral:
     (a) Instruments and Tangible Chattel Paper. As of the date hereof, each
Pledgor hereby represents and warrants that (i) no amounts individually or in
the aggregate in excess of $250,000 payable under or in connection with any of
the Pledged Collateral are evidenced by any Instrument or Tangible Chattel Paper
other than the Intercompany Note and the Instruments and Tangible Chattel Paper
listed on Schedule 12 to the Perfection Certificate, (ii) the Intercompany Note
has been properly assigned and delivered to the Collateral Agent, accompanied by
an endorsement to the Intercompany Note in the form attached thereto duly
executed in blank by each Pledgor and (iii) each such Instrument and each such
item of Tangible Chattel Paper individually or in the aggregate in excess of
$250,000 has been properly endorsed, assigned and delivered to the Collateral
Agent, accompanied by instruments of transfer or assignment duly executed in
blank. If any amount, individually or in the aggregate, in excess of $250,000
then payable under or in connection with any of the Pledged Collateral shall be
evidenced by any

12



--------------------------------------------------------------------------------



 



Instrument or Tangible Chattel Paper, the Pledgor acquiring such Instrument or
Tangible Chattel Paper shall promptly (and in any event within 5 Business Days)
endorse, assign and deliver the same to the Collateral Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request; provided, however,
that so long as no Event of Default has occurred and is continuing, upon written
request by such Pledgor, the Collateral Agent shall promptly (and in any event
within 5 Business Days) return such Instrument (other than the Intercompany
Note) or Tangible Chattel Paper to such Pledgor from time to time, to the extent
necessary for collection in the ordinary course of such Pledgor’s business.
     (b) Deposit Accounts. Each Pledgor hereby represents and warrants that (i)
as of the date hereof, each Pledgor has neither opened nor maintains any Deposit
Accounts (x) in which the Pledgors customarily maintain in excess of $100,000,
individually or in the aggregate, other than the Deposit Accounts listed on
Schedule 16(a) to the Perfection Certificate, or (y) into which Accounts payable
by Medicare/Medicaid Account Debtors are held or have been deposited, other than
the Deposit Accounts listed on Schedule 16(b) to the Perfection Certificate,
(ii) within the time period specified in Section 5.15(a) of the Credit
Agreement, each applicable Pledgor and the relevant Bank(s) shall execute and
deliver, with respect to Deposit Accounts other than Lockbox Accounts and
Payroll Accounts, a Deposit Account Control Agreement with respect to each of
the Deposit Accounts listed on Schedule 16(a) to the Perfection Certificate or
the Pledgors shall close such accounts, (iii) within the time period specified
in Section 5.15(a) of the Credit Agreement, the Collateral Agent shall have a
valid, enforceable, perfected first priority security interest (subject to
Permitted Liens) in such Deposit Accounts by Control, (iv) within the time
period specified in Section 5.15(c) of the Credit Agreement, each applicable
Pledgor and the relevant Banks shall execute and deliver a Lockbox Agreement
with respect to each of the Lockbox Accounts listed on Schedule 16(b) to the
Perfection Certificate or the Pledgors shall close such accounts, (v) within the
time period specified in Section 5.15(c) of the Credit Agreement, the Collateral
Agent shall have a valid, perfected first priority security interest in such
Lockbox Accounts by dominion and control (subject only to non-consensual
Permitted Liens arising by operation of applicable Legal Requirements and which
are entitled, by operation of such Legal Requirements, to priority over the
Collateral Agent’s security interest therein), (vi) within the time period
specified in Section 5.15(c) of the Credit Agreement, the Collateral Agent’s
security interest in such Lockbox Accounts shall become and shall remain
enforceable, subject only to the Collateral Agent obtaining the consent of the
applicable Medicare/Medicaid Account Debtor, compliance with applicable Health
Care Laws, or obtaining an Order from a court of competent jurisdiction
recognizing and permitting the enforcement of such security interest and
(vii) as of the date hereof, the funds contained in each Lockbox Account are
either required under the terms of a lockbox agreement to be, or in fact are,
transferred to a Deposit Account maintained by a Pledgor within one Business Day
following receipt of such funds in the Lockbox Account subject to such lockbox
agreement.
     (c) No Pledgor shall hereafter establish and maintain any Deposit Account
(including any Lockbox Account) unless (1) the applicable Pledgor shall have
given the Collateral Agent five Business Days’ prior written notice of its
intention to establish such new Deposit Account with a bank or other financial
institution, (2) such Bank shall be reasonably acceptable to the Collateral
Agent and (3) such Bank and such Pledgor shall have duly executed and delivered
to the Collateral Agent a Deposit Account Control Agreement (or an amendment to
an existing Deposit Account Control Agreement) with respect to such Deposit
Account or, in the case of a Lockbox Account, a Lockbox Agreement (or an
amendment to any existing Lockbox Agreement) with respect to such Lockbox
Account. The Collateral Agent shall not give any instructions directing the
disposition of funds from time to time credited to any Deposit Account or
withhold any withdrawal rights from such Pledgor with respect to funds from time
to time credited to any Deposit Account unless an Event of Default has occurred
and is continuing or, after giving effect to any withdrawal, would occur. The
provisions of this Section 3.4(c) shall not apply to (i) the Collateral Account,
to any Payroll Accounts or to any other Deposit Accounts for which the
Collateral Agent is the

13



--------------------------------------------------------------------------------



 



Bank or (ii) any other Deposit Account in which the Pledgors customarily
maintain less than $25,000, individually or in the aggregate (with respect to
any Financial Institution) (other than any Lockbox Account). Notwithstanding the
foregoing, instructions directing the disposition of funds from time to time in
a Lockbox Account shall be provided by the applicable Pledgor or Borrower as,
and to the extent, permitted pursuant to the applicable Lockbox Agreement. No
Pledgor has granted or shall grant Control of any Deposit Account (including any
Payroll Account) to any person other than the Collateral Agent.
     (d) Special Provisions Regarding Accounts Payable by Medicare/Medicaid
Account Debtors; Lockbox Accounts; Lockbox Agreements. Each Pledgor shall
maintain, in its name and at its expense, one or more Lockbox Accounts with one
or more Banks reasonably acceptable to the Collateral Agent (each, a “Lockbox
Bank”), and shall execute with each Lockbox Bank one or more Lockbox Agreements
reasonably acceptable to the Collateral Agent, and such other agreements related
thereto as the Collateral Agent may reasonably require. Each Pledgor shall
ensure that all collections of its respective Accounts payable by
Medicare/Medicaid Account Debtors are paid and delivered directly from
Medicare/Medicaid Account Debtors into the appropriate Lockbox Account in
accordance with the applicable Lockbox Agreement, and shall complete and submit
to the applicable Medicare/Medicaid Account Debtors all necessary Form CMS-588
or other forms or instructions required in order to accomplish the foregoing
(the “Electronic Funds Transfer Instruction”). The Lockbox Agreements shall
provide that the Lockbox Banks shall, and the Pledgors shall cause the Lockbox
Banks to, transfer all funds paid into the Lockbox Accounts into one or more
Deposit Accounts, at such Bank or Banks as the Collateral Agent may communicate
to Borrower from time to time (each, a “Concentration Account”), as instructed
by the applicable Pledgor to whom such Accounts are payable as, and to the
extent, permitted or required pursuant to the applicable Lockbox Agreement. To
the extent that any Accounts payable by Medicare/Medicaid Account Debtors are
collected by any Pledgor are not sent directly to the appropriate Lockbox
Account but are received by any Pledgor or any of its Affiliates, such
collections and proceeds shall be held in trust for the benefit of the
Collateral Agent and immediately remitted, in the form received, to the
appropriate Lockbox Account for immediate transfer to the applicable
Concentration Account. No Pledgor shall instruct or authorize any
Medicare/Medicaid Account Debtor to deposit amounts payable by such
Medicare/Medicaid Account Debtor into any account other than the appropriate
Lockbox Account, which shall at all times be subject to an effective Lockbox
Agreement. Each Pledgor shall notify the Collateral Agent in writing promptly
(and in any event within 5 Business Days) immediately of any revocation,
suspension, termination, restriction, limitation, denial or nonrenewal affecting
any Electronic Funds Transfer Instruction.
     (e) Securities Accounts and Commodity Accounts. (i) Each Pledgor hereby
represents and warrants that (1) as of the date hereof, it has neither opened
nor maintains any Securities Accounts or Commodity Accounts in which the amount
and/or fair market value, individually or in the aggregate, of the financial
assets and/or commodity contracts, as the case may be, held from time to time in
all such accounts does not exceed $100,000, other than those listed on Schedule
16(c) to the Perfection Certificate, (2) as of the date hereof, each applicable
Pledgor and the relevant Securities Intermediary or Commodity Intermediary have
executed and delivered a Securities Account Control Agreement or Commodity
Account Control Agreement, as applicable, for each Securities Account or
Commodity Account listed on Schedule 16(c) to the Perfection Certificate, or the
Pledgors have closed such accounts, (3) the Collateral Agent has a valid,
enforceable, perfected first priority security interest (other than Permitted
Liens) in such Securities Accounts and Commodity Accounts by Control, and (4) it
does not hold, own or have any interest in any certificated securities or
uncertificated securities other than those constituting Pledged Securities and
those maintained in Securities Accounts or Commodity Accounts listed on Schedule
16(c) to the Perfection Certificate or in respect of which the Collateral Agent
has Control. If any Pledgor shall at any time hold or acquire any certificated
securities constituting Investment Property and having a fair market value,
individually or in the aggregate, in excess of $100,000, such Pledgor shall
promptly (and in any event within 5 Business Days of acquiring such security)
(a) endorse, assign and deliver the same to

14



--------------------------------------------------------------------------------



 



the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank, all in form and substance reasonably satisfactory to the
Collateral Agent or (b) deliver such securities into a Securities Account with
respect to which a Control Agreement is in effect in favor of the Collateral
Agent. If any securities now or hereafter acquired by any Pledgor constituting
Investment Property and having a fair market value, individually or in the
aggregate, in excess of $100,000 are uncertificated and are issued to such
Pledgor or its nominee directly by the issuer thereof, such Pledgor shall
promptly (and in any event within 5 Business Days of acquiring such security)
notify the Collateral Agent thereof and pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (a) cause the
issuer to agree to comply with Entitlement Orders or other instructions from the
Collateral Agent as to such securities, without further consent of any Pledgor
or such nominee, (b) cause a Security Entitlement with respect to such
uncertificated security to be held in a Securities Account with respect to which
the Collateral Agent has Control or (c) arrange for the Collateral Agent to
become the registered owner of the securities. The Pledgors shall not hereafter
establish and maintain any Securities Account or Commodity Account with any
Securities Intermediary or Commodity Intermediary unless (1) the applicable
Pledgor shall have given the Collateral Agent 30 days’ prior written notice of
its intention to establish such new Securities Account or Commodity Account with
such Securities Intermediary or Commodity Intermediary, (2) such Securities
Intermediary or Commodity Intermediary shall be reasonably acceptable to the
Collateral Agent and (3) such Securities Intermediary or Commodity Intermediary,
as the case may be, and such Pledgor shall have duly executed and delivered a
Control Agreement with respect to such Securities Account or Commodity Account,
as the case may be. The Collateral Agent shall not give any Entitlement Orders
or instructions or directions to any issuer of uncertificated securities,
Securities Intermediary or Commodity Intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by such Pledgor,
unless an Event of Default has occurred and is continuing, or, after giving
effect to any such investment and withdrawal rights, would occur. The provisions
of this Section 3.4(e) shall not apply to any Financial Assets credited to a
Securities Account for which the Collateral Agent is the Securities
Intermediary. No Pledgor shall grant Control over any Investment Property to any
person other than the Collateral Agent.
          (ii) As between the Collateral Agent and the Pledgors, the Pledgors
shall bear the investment risk with respect to the Investment Property and
Pledged Securities, and the risk of loss of, damage to, or the destruction of
the Investment Property and Pledged Securities, whether in the possession of, or
maintained as a security entitlement or deposit by, or subject to the control
of, the Collateral Agent, a Securities Intermediary, Commodity Intermediary, any
Pledgor or any other person; provided, however, that nothing contained in this
Section 3.4(e) shall release or relieve any Securities Intermediary or Commodity
Intermediary of its duties and obligations to the Pledgors or any other person
under any Control Agreement or under applicable Legal Requirements. Each Pledgor
shall promptly pay all Charges and fees of whatever kind or nature with respect
to the Investment Property and Pledged Securities pledged by it under this
Agreement. In the event any Pledgor shall fail to make such payment contemplated
in the immediately preceding sentence, the Collateral Agent may do so for the
account of such Pledgor and the Pledgors shall promptly reimburse and indemnify
the Collateral Agent from all reasonable costs and expenses incurred by the
Collateral Agent under this Section 3.4(e) in accordance with Section 11.03 of
the Credit Agreement.
     (f) Electronic Chattel Paper and Transferable Records. If any amount,
individually or in the aggregate, in excess of $100,000 or payable under or in
connection with any of the Pledged Collateral is evidenced by any Electronic
Chattel Paper or any “transferable record” (as that term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act, or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction), the Pledgor acquiring such Electronic Chattel Paper
or transferable record shall promptly (and in any event within 10 days of the
acquisition thereof) notify the Collateral Agent thereof and shall take such
action as the Collateral Agent may reasonably request to vest in the Collateral
Agent control under Section 9-105 of the UCC of

15



--------------------------------------------------------------------------------



 



such Electronic Chattel Paper or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record. The Collateral Agent agrees with
such Pledgor that the Collateral Agent will arrange, pursuant to procedures
reasonably satisfactory to the Collateral Agent and so long as such procedures
will not result in the Collateral Agent’s loss of control, for the Pledgor to
make alterations to the Electronic Chattel Paper or transferable record
permitted under Section 9-105 of the UCC or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the Uniform Electronic Transactions Act for a party in control to
allow without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Pledgor
with respect to such Electronic Chattel Paper or transferable record.
     (g) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary
under a Letter of Credit now or hereafter issued in favor of such Pledgor, other
than a Letter of Credit issued pursuant to the Credit Agreement or a Letter of
Credit that is a “supporting obligation” (as defined in Section 9-102 of the
UCC) with respect to other Pledged Collateral, in an amount individually or in
the aggregate in excess of $250,000, such Pledgor shall promptly (and in any
event within 5 Business Days of becoming a beneficiary thereunder) notify the
Collateral Agent thereof and such Pledgor shall, at the reasonable request of
the Collateral Agent, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) arrange for the issuer and any
confirmer or other nominated person of such Letter of Credit to consent to an
assignment to the Collateral Agent of the proceeds of any drawing under the
Letter of Credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of such Letter of Credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the Letter of
Credit are to be applied as provided in the Credit Agreement.
     (h) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims having a value
reasonably believed by the Pledgors to be, individually or in the aggregate, in
excess of $250,000, other than those (if any) listed on Schedule 15 to the
Perfection Certificate. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim having a value reasonably believed by the Pledgors to be,
individually or in the aggregate, in excess of $50,000, such Pledgor shall
promptly (and in any event within 5 Business Days of acquiring such Commercial
Tort Claim) notify the Collateral Agent in a writing signed by such Pledgor of
the brief details thereof and grant to the Collateral Agent in such writing a
security interest therein and in the Proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent.
     (i) Pledged Collateral in the Possession of a Third Party. If any Equipment
or Inventory (other than Equipment or Inventory leased to a customer in the
ordinary course of business) is in possession or control of any third party,
including any warehouseman, landlord, lessor, bailee or agent, or any Key
Location, the Pledgors shall notify the Collateral Agent thereof and notify the
third party of the Collateral Agent’s security interest therein and obtain an
acknowledgment (a “Bailee Letter”) from such third party that (i) it is holding
the Equipment and Inventory for the benefit of the Collateral Agent and
(ii) such party will comply with instructions from the Collateral Agent with
respect to such Pledged Collateral, without further consent of any Pledgors.
     SECTION 3.5 Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary Guarantor which, from time to time, after the date hereof shall be
required to pledge any assets to the Collateral Agent for the benefit of the
Secured Parties pursuant to the Credit Agreement, (a) to execute and deliver to
the Collateral Agent (i) a Joinder Agreement within 30 days after the date on
which it was acquired or created (unless such Subsidiary shall have been
designated an Unrestricted Subsidiary in accordance with Section 6.14 of the
Credit Agreement) and (ii) a Perfection Certificate, in each case,

16



--------------------------------------------------------------------------------



 



within 30 days after the date on which it was acquired or created (unless such
Subsidiary shall have been designated an Unrestricted Subsidiary in accordance
with Section 6.14 of the Credit Agreement) and/or (b) in the case of a
Subsidiary organized outside of the United States required to pledge any assets
to the Collateral Agent, to execute and deliver such documentation as the
Collateral Agent shall reasonably request and, in each case, upon such execution
and delivery, such Subsidiary shall constitute a “Guarantor” and a “Pledgor” for
all purposes hereunder with the same force and effect as if originally named as
a Guarantor and Pledgor herein. The execution and delivery of such Joinder
Agreement shall not require the consent of any Pledgor hereunder. The rights and
obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor and Pledgor as a party to this
Agreement or any other Loan Document.
     SECTION 3.6 Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and deliver to the Collateral Agent such additional
assignments, agreements, supplements, powers and instruments, as the Collateral
Agent may in its reasonable judgment deem necessary, wherever required by
applicable Legal Requirements, in order to perfect, preserve and protect the
security interest in the Pledged Collateral as provided herein and the rights
and interests granted to the Collateral Agent hereunder, to carry into effect
the purposes hereof or better to assure and confirm unto the Collateral Agent
the Pledged Collateral or permit the Collateral Agent to exercise and enforce
its rights, powers and remedies hereunder with respect to any Pledged
Collateral. Without limiting the generality of the foregoing, each Pledgor shall
make, execute, endorse, acknowledge, file or refile and/or deliver to the
Collateral Agent from time to time upon reasonable request such lists,
descriptions and designations of the Pledged Collateral, copies of warehouse
receipts, receipts in the nature of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
supplements, additional security agreements, conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments as the Collateral Agent shall reasonably request. If
an Event of Default has occurred and is continuing, the Collateral Agent may
institute and maintain, in its own name or in the name of any Pledgor, such
suits and proceedings as the Collateral Agent may be advised by counsel shall be
necessary or expedient to prevent any impairment of the security interest in the
Pledged Collateral or the perfection or priority thereof. If (x) an Event of
Default has occurred and is continuing or (y) a landlord of any Pledgor shall
provide notice of default under or termination of any lease to which a Pledgor
is a party, if directed by the Collateral Agent, such Pledgor shall use
commercially reasonable efforts to cause such landlord to agree (in a writing
addressed to the Collateral Agent) to extend the time period provided by such
landlord for the removal of Pledged Collateral from the leased premises for a
period, and otherwise on terms and conditions, reasonably satisfactory to the
Collateral Agent; provided that, in connection therewith, no Pledgor shall
agree, directly or indirectly, with any landlord to abandon any Pledged
Collateral or waive or limit such Pledgor’s rights in any Pledged Collateral.
All of the foregoing shall be at the sole cost and expense of the Pledgors.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Each Pledgor represents, warrants and covenants as follows:
     SECTION 4.1 Title. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns (or either owns or has a
License to, in the case of Intellectual Property) and, as to Pledged Collateral
acquired by it from time to time after the date hereof, will either own or hold
a License to the rights in each item of Pledged Collateral pledged by it
hereunder free and clear of any and all Liens or claims of others (except
Permitted Liens). Such Pledgor has not filed, nor authorized any third party to
file a

17



--------------------------------------------------------------------------------



 



financing statement or other public notice with respect to all or any part of
the Pledged Collateral on file or of record in any public office, except such as
have been filed in favor of the Collateral Agent pursuant to this Agreement or
as are permitted by the Credit Agreement or otherwise relate to Permitted Liens
or financing statements or public notices relating to the termination statements
listed on Schedule 9(a) to the Perfection Certificate. No person other than any
Pledgor or the Collateral Agent has, or will have, control or possession of all
or any part of the Pledged Collateral, except as expressly permitted by the Loan
Documents.
     SECTION 4.2 Validity of Security Interest. The security interest in and
Lien on the Pledged Collateral granted to the Collateral Agent for the ratable
benefit of the Secured Parties hereunder constitutes (a) a legal and valid
security interest in all the Pledged Collateral securing the payment and
performance of the Secured Obligations, and (b) subject to the filings and other
actions described in Schedule 1 hereto, a valid, enforceable, and except to the
extent otherwise expressly permitted under Article III, perfected first priority
security interest (other than Permitted Liens) in all the Pledged Collateral.
The security interest and Lien granted to the Collateral Agent for the ratable
benefit of the Secured Parties pursuant to this Agreement in and on the Pledged
Collateral will at all times constitute a valid, enforceable, and except to the
extent otherwise expressly permitted under Article III, perfected, continuing
first priority security interest therein, subject only to Permitted Liens.
     SECTION 4.3 Defense of Claims; Transferability of Pledged Collateral. Each
Pledgor shall, at its own cost and expense, use commercially reasonable efforts
to defend title to the Pledged Collateral pledged by it hereunder and the
security interest therein granted to the Collateral Agent and the priority
thereof (subject to Permitted Liens) required hereunder against all claims and
demands of all persons, at its own cost and expense, at any time claiming any
interest therein adverse to the Collateral Agent or any other Secured Party.
There is no agreement that restricts the transferability of any material portion
of the Pledged Collateral or otherwise materially impairs or conflicts with any
Pledgor’s obligations or the rights of the Collateral Agent hereunder, and the
Pledgors shall not enter into any agreement or take any other action that would
restrict the transferability of any material portion of the Pledged Collateral
or otherwise materially impair or conflict with any Pledgor’s obligations or the
rights of the Collateral Agent hereunder.
     SECTION 4.4 Other Financing Statements. No Pledgor has filed, nor
authorized any third party to file (nor will there be) any valid or effective
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) covering or purporting to cover any interest of any
kind in the Pledged Collateral other than financing statements and other
statements and instruments relating to Permitted Liens. So long as any of the
Secured Obligations remain unpaid and unperformed, no Pledgor shall execute,
authorize or permit to be filed in any public office any financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction) relating to any Pledged Collateral, except financing statements
and other statements and instruments filed or to be filed in respect of and
covering the security interests granted by such Pledgor to the holder(s) of
Permitted Liens.
     SECTION 4.5 Chief Executive Office; Change of Name; Jurisdiction of
Organization, etc. Such Pledgor shall (i) unless it shall have given the
Collateral Agent not less than 30 days’ prior written notice (in the form of an
Officers’ Certificate), not change its name, identity, legal structure (whether
by merger, consolidation, change in corporate form or otherwise), type of
organization or jurisdiction of organization or organizational identification
number if it has one and (ii) take all actions necessary or advisable to
maintain the continuous validity, perfection and the same or better priority
(subject to Permitted Liens) of the Collateral Agent’s security interest in the
Pledged Collateral granted or intended to be granted hereunder, which in the
case of any merger or other change in organizational structure shall include
delivering a written notice (in the form of an Officers’ Certificate) upon
completion of such merger or other change in organizational structure confirming
the grant of the security interest under this

18



--------------------------------------------------------------------------------



 



Agreement. Unless it shall have given the Collateral Agent prior written notice
(in the form of an Officers’ Certificate), such Pledgor shall not change its
chief executive office, place of business or its mailing address. If such
Pledgor does not have an organizational identification number and later obtains
one, such Pledgor shall forthwith notify the Collateral Agent of such
organizational identification number. The Collateral Agent may rely on opinions
of counsel as to whether any or all UCC financing statements of the Pledgors
need to be amended as a result of any of the changes described in this
Section 4.5. If any Pledgor fails to provide information to the Collateral Agent
about such changes on a timely basis, the Collateral Agent shall not be liable
or responsible to any party for any failure to maintain a valid, enforceable,
perfected security interest with the priority required hereunder in such
Pledgor’s property constituting Pledged Collateral, for which the Collateral
Agent needed to have information relating to such changes. The Collateral Agent
shall have no duty to inquire about such changes if any Pledgor does not inform
the Collateral Agent of such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for the Collateral Agent to search
for information on such changes if such information is not provided by any
Pledgor.
     SECTION 4.6 Location of Inventory and Equipment. As of the date hereof, all
Equipment and Inventory of such Pledgor, individually or in the aggregate with a
fair market value in excess of $250,000, is located at the chief executive
office or such other location listed on Schedule 2(a), 2(b), 2(c) or 2(d) to the
Perfection Certificate. Such Pledgor shall not move any Equipment or Inventory,
with a fair market value individually or in the aggregate in excess of $250,000,
to any location other than (x) the chief executive office, (y) any other
location listed on Schedule 2(a), 2(b), 2(c) or 2(d) to the Perfection
Certificate or (z) any other location within the continental United States
provided that, in each case, the requirements of Section 3.4(i) are satisfied
with respect to such location, until it shall have given the Collateral Agent
not less than 30 days’ prior written notice, or such shorter period within which
the requirements set forth in this Section 4.6 are satisfied, but in any event,
not less than 10 days’ prior written notice, (in the form of an Officers’
Certificate) of its intention so to do, clearly describing such new location
within the continental United States and providing such other information in
connection therewith as the Collateral Agent may reasonably request.
Notwithstanding the foregoing, with respect to any location at which Equipment
or Inventory, with a fair market value individually or in the aggregate in
excess of $250,000, such Pledgor shall have taken all action reasonably
satisfactory to the Collateral Agent to maintain the perfection and priority
(subject to Permitted Liens) of the security interest of the Collateral Agent in
the Pledged Collateral intended to be granted hereby, including, to the extent
required under Section 3.4(i), obtaining waivers of landlord’s or warehousemen’s
and/or bailee’s liens with respect to such new location, if applicable, and if
reasonably requested by the Collateral Agent. Such Pledgor agrees to provide the
Collateral Agent with prompt notice following the movement of any Equipment or
Inventory, individually or in the aggregate with a fair market value in excess
of $250,000, to any location other than one that is listed in Schedule 2(a),
2(b), 2(c) or 2(d) to the Perfection Certificate or a location within the
continental United States in respect of which the requirements of Section 3.4(i)
have been satisfied.
     SECTION 4.7 Corporate Names; Prior Transactions. Except as set forth in
Schedules 1(a) and (b) to the Perfection Certificate, such Pledgor has not,
during the past five years, been known by or used any other corporate or
fictitious name or been a party to any merger or consolidation, or acquired all
or substantially all of the assets of any person.
     SECTION 4.8 Due Authorization and Issuance. All of the Initial Pledged
Shares have been, and to the extent any Pledged Shares are hereafter issued,
such Pledged Shares will be, upon such issuance, duly authorized, validly issued
and fully paid and non-assessable. All of the Initial Pledged Interests have
been fully paid for, and there is no amount or other obligation owing by any
Pledgor to any issuer of the Initial Pledged Interests in exchange for or in
connection with the issuance of the Initial

19



--------------------------------------------------------------------------------



 



Pledged Interests or any Pledgor’s status as a partner or a member of any issuer
of the Initial Pledged Interests.
     SECTION 4.9 Consents, etc. No consent of any party (including equityholders
or creditors of such Pledgor) and no consent, authorization, approval, license
or other action by, and no notice to or filing with, any Governmental Authority
or regulatory body or other person is required (A) for the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement or
(B) for the exercise by the Collateral Agent of the remedies in respect of the
Pledged Collateral pursuant to this Agreement. In the event that the Collateral
Agent desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Agreement and determines it necessary
to obtain any approvals or consents of any Governmental Authority or regulatory
body or any other person therefor, then, upon the reasonable request of the
Collateral Agent, each Pledgor agrees to use commercially reasonable efforts
assist and aid the Collateral Agent to obtain as soon as practicable any
necessary approvals or consents for the exercise of any such remedies, rights
and powers.
     SECTION 4.10 Pledged Collateral. All information set forth herein,
including the schedules annexed hereto, and all information contained in any
documents, schedules and lists heretofore delivered to any Secured Party,
including the Perfection Certificate and the schedules thereto, in connection
with this Agreement, in each case, relating to the Pledged Collateral, is
accurate and complete in all material respects.
     SECTION 4.11 Insurance. In the event that the proceeds of any insurance
claim are paid after the Collateral Agent has exercised its right to foreclose
after an Event of Default, such Net Cash Proceeds shall be paid to the
Collateral Agent to satisfy any deficiency remaining after such foreclosure. The
Collateral Agent shall retain its interest in the insurance policies and
coverages required to be maintained pursuant to the Credit Agreement during any
redemption period.
     SECTION 4.12 Payment of Taxes; Compliance with Legal Requirements;
Contesting Liens; Charges. Each Pledgor may at its own expense contest the
validity, amount or applicability of any Charges so long as the contest thereof
shall be conducted in accordance with, and permitted pursuant to the provisions
of, the Credit Agreement. Notwithstanding the foregoing sentence, (i) no contest
of any such obligation may be pursued by such Pledgor if such contest would
expose the Collateral Agent or any other Secured Party to (A) any possible
criminal liability or (B) any civil liability for failure to comply with such
obligations unless such Pledgor shall have furnished, if reasonably requested by
the Collateral Agent or any Lender, a bond or other security therefor reasonably
satisfactory to the Collateral Agent, or such Secured Party, as the case may be,
and (ii) if at any time payment or performance of any obligation contested by
such Pledgor pursuant to this Section 4.12 shall become necessary to prevent the
imposition of remedies because of non-payment, such Pledgor shall pay or perform
the same in sufficient time to prevent the imposition of remedies in respect of
such default or prospective default.
     SECTION 4.13 Access to Pledged Collateral, Books and Records; Other
Information. Each Pledgor shall permit representatives of the Collateral Agent
upon reasonable notice to visit and inspect any of its assets or properties,
including to conduct any environmental assessments, sampling, testing or
monitoring of the Mortgaged Property, and examine and make abstracts from any of
its books and records (including insurance policies) at any reasonable time and
upon reasonable notice. Such Pledgor shall, at any and all times, within a
reasonable time after written request by the Collateral Agent, furnish or cause
to be furnished to the Collateral Agent, in such manner and in such detail as
may be reasonably requested by the Collateral Agent, additional information with
respect to the Pledged Collateral. If a Default occurs and is continuing, the
Collateral Agent shall have the right, but not the obligation, to access any
Mortgaged Property to undertake any Response that the Collateral Agent in its
reasonable discretion deems appropriate at the reasonable cost and expense of
the Pledgors.

20



--------------------------------------------------------------------------------



 



ARTICLE V
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
     SECTION 5.1 Pledge of Additional Securities Collateral. Each Pledgor shall,
upon obtaining any Pledged Securities or intercompany notes of any person (other
than Excluded Property), accept the same in trust for the benefit of the
Collateral Agent and promptly (and in any event within 3 Business Days
thereafter) deliver to the Collateral Agent a Securities Pledge Amendment, duly
executed by such Pledgor, and the certificates and other documents required
under Section 3.1 and Section 3.2 hereof in respect of the additional Pledged
Securities or intercompany notes that are to be pledged pursuant to this
Agreement, and confirming the attachment of the Lien hereby created on and in
respect of such additional Pledged Securities or intercompany notes. Each
Pledgor hereby authorizes the Collateral Agent to attach each Securities Pledge
Amendment to this Agreement and agrees that all Pledged Securities or
intercompany notes listed on any Securities Pledge Amendment delivered to the
Collateral Agent shall for all purposes hereunder be considered Pledged
Collateral.
     SECTION 5.2 Voting Rights; Distributions; etc..
          (i) So long as no Event of Default shall have occurred and be
continuing:
          (A) each Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Securities Collateral or any part
thereof for any purpose not inconsistent with the terms or purposes of this
Agreement, any other Loan Document or any other document evidencing the Secured
Obligations; provided, however, that no Pledgor shall in any event exercise such
rights in any manner that is disadvantageous to any Agent or Lender in any
material respect; and
          (B) each Pledgor shall be entitled to receive and retain, and to
utilize free and clear of the Lien hereof, any and all Distributions, but only
if and to the extent made in accordance with the provisions of the Credit
Agreement; provided, however, that any and all such Distributions consisting of
rights or interests in the form of Pledged Securities or Intercompany Notes
shall promptly (and in any event within 5 Business Days after receipt thereof)
be delivered to the Collateral Agent to hold as Pledged Collateral and shall, if
received by any Pledgor, be received in trust for the benefit of the Collateral
Agent, be segregated from the other property or funds of such Pledgor and be
forthwith delivered to the Collateral Agent as Pledged Collateral in the same
form as so received (with any necessary or reasonably requested endorsement).
          (ii) Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent may implement either or both of the following
remedies, effective 5 Business Days after written notice of such implementation
is provided to the Pledgors:
          (A) all rights of each Pledgor to exercise the voting and other
consensual rights it would otherwise be entitled to exercise pursuant to
Section 5.2(i)(A) shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to exercise
such voting and other consensual rights until the applicable Event of Default is
no longer continuing, in which case the Collateral Agent’s rights under this
Section 5.2(ii)(A) shall cease to be effective, subject to revesting in the
event of a subsequent Event of Default that is continuing; and
          (B) all rights of each Pledgor to receive Distributions that it would
otherwise be authorized to receive and retain pursuant to Section 5.2(i)(B)
without further action shall cease

21



--------------------------------------------------------------------------------



 



and all such rights shall thereupon become vested in the Collateral Agent, which
shall thereupon have the sole right to receive and hold as Pledged Collateral
such Distributions until the applicable Event of Default is no longer
continuing, in which case the Collateral Agent’s rights under this
Section 5.2(ii)(B) shall cease to be effective, subject to revesting in the
event of a subsequent Event of Default that is continuing.
          (iii) Each Pledgor shall, at its sole cost and expense, from time to
time execute and deliver to the Collateral Agent appropriate instruments as the
Collateral Agent may reasonably request in order to permit the Collateral Agent
to exercise the voting and other rights which it may be entitled to exercise
pursuant to Section 5.2(ii)(A) and to receive all Distributions which it may be
entitled to receive under Section 5.2(ii)(B).
          (iv) All Distributions that are received by any Pledgor contrary to
the provisions of Section 5.2(ii)(B) shall be received in trust for the benefit
of the Collateral Agent, shall be segregated from the other funds of such
Pledgor and shall immediately be paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary or reasonably
requested endorsement).
     SECTION 5.3 Default. As of the date hereof, such Pledgor is not in default
in the payment of any portion of any mandatory capital contribution, if any,
required to be made under any agreement to which such Pledgor is a party
relating to the Pledged Securities pledged by it, and such Pledgor is not in
violation of any other provisions of any such agreement to which such Pledgor is
a party, or otherwise in default or violation thereunder. As of the date hereof,
no Securities Collateral pledged by such Pledgor is subject to any defense,
offset or counterclaim, nor have any of the foregoing been asserted or alleged
against such Pledgor by any person with respect thereto, and as of the date
hereof, there are no certificates, instruments, documents or other writings
(other than the Organizational Documents of such Pledgor and certificates, if
any, delivered to the Collateral Agent) which evidence any Pledged Securities of
such Pledgor.
     SECTION 5.4 Certain Agreements of Pledgors as Issuers and Holders of Equity
Interests.
          (i) In the case of each Pledgor that is an issuer of Securities
Collateral, such Pledgor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.
          (ii) In the case of each Pledgor that is a partner, member or holder
of any Equity Interests in a partnership, limited liability company or other
entity, such Pledgor hereby consents to the extent required by the applicable
Organizational Documents of such Pledgor to the pledge by each other Pledgor,
pursuant to the terms hereof, of the Pledged Interests in such partnership,
limited liability company or other entity and, upon the occurrence and during
the continuance of an Event of Default, to the transfer of such Pledged
Interests to the Collateral Agent or its nominee and to the substitution of the
Collateral Agent or its nominee as a substituted partner, member or holder of
Equity Interests in such partnership, limited liability company or other entity
with all the rights, powers and duties of a general partner, a limited partner,
member or holder of Equity Interests, as the case may be.

22



--------------------------------------------------------------------------------



 



ARTICLE VI
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
     SECTION 6.1 Representations and Warranties. The representations and
warranties set forth in Section 3.06 of the Credit Agreement are hereby
incorporated herein by reference and made a part hereof.
     SECTION 6.2 Grant of License. For the purpose of enabling the Collateral
Agent, during the continuance of an Event of Default, to exercise rights and
remedies under Article VIII hereof at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Pledgor hereby grants to the Collateral Agent, to the extent
licensable, exercisable solely upon the occurrence and during the continuance of
any Event of Default, an irrevocable, non-exclusive worldwide license
(exercisable without payment of royalty or other compensation to such Pledgor)
to use, assign, license sublicense or otherwise dispose of the Intellectual
Property Collateral now owned or hereafter acquired by such Pledgor (excluding,
for the avoidance of doubt, any License that by its terms is prohibited from
being so licensed to the extent constituting Excluded Property), wherever the
same may be located. Such license shall include access to all media in which any
of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout hereof.
     SECTION 6.3 Registration. Except pursuant to material licenses and other
user agreement entered into by any Pledgor in the ordinary course of business,
on and as of the date hereof (i) each Pledgor owns and/or possesses the right to
use, and has done nothing to authorize or enable any other person to use, any
Copyright, Patent or Trademark listed on Schedules 14(a)-(c) to the Perfection
Certificate, and (ii) all registrations listed on Schedules 14(a)-(c) to the
Perfection Certificate are valid and in full force and effect.
     SECTION 6.4 No Violations or Proceedings. On and as of the date hereof, (i)
there is no material violation by others of any right of such Pledgor with
respect to any Copyright, Patent or Trademark listed on Schedules 14(a)-(c) to
the Perfection Certificate, respectively, pledged by it under the name of such
Pledgor, (ii) such Pledgor is not infringing upon any Copyright, Patent or
Trademark of any other person other than such infringement that, individually or
in the aggregate, would not (and could not reasonably be expected to) result in
a material adverse effect on the value or utility of the Intellectual Property
Collateral or any portion thereof material to the use and operation of the
Pledged Collateral or the Mortgaged Property and (iii) no proceedings have been
instituted or are pending against such Pledgor or, to such Pledgor’s knowledge,
threatened, and no such claim against such Pledgor has been received by such
Pledgor since December 31, 2009 alleging any such violation.
     SECTION 6.5 Protection of Collateral Agent’s Security. On a continuing
basis, each Pledgor shall, at its sole cost and expense, (i) promptly following
its becoming aware thereof, notify the Collateral Agent of (A) any materially
adverse determination in any proceeding in the United States Patent and
Trademark Office or the United States Copyright Office with respect to any
material Patent, Trademark or Copyright material to be use and operation of the
Pledged Collateral or any Mortgage Property (if any) or (B) the institution of
any proceeding or any adverse determination in any federal, state or local court
or administrative body regarding such Pledgor’s claim of ownership in or right
to use any of such Intellectual Property Collateral, its right to register such
Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect, (ii) maintain and protect such
Intellectual Property Collateral as presently used and operated and as
contemplated by the Credit Agreement, (iii) not permit to lapse or become
abandoned any such Intellectual Property Collateral as presently used and
operated and as contemplated by the Credit Agreement, and not settle or
compromise any pending or

23



--------------------------------------------------------------------------------



 



future litigation or administrative proceeding with respect to such Intellectual
Property Collateral without the prior written consent of the Collateral Agent,
(iv) upon such Pledgor obtaining knowledge thereof, promptly notify the
Collateral Agent in writing of any event that may be reasonably expected to
materially and adversely affect the value or utility of such Intellectual
Property Collateral, the ability of such Pledgor or the Collateral Agent to
dispose of such Intellectual Property Collateral or any portion thereof or the
rights and remedies of the Collateral Agent in relation thereto including a levy
or written threat of levy or any legal process against such Intellectual
Property Collateral owned or licensed by such Pledgor or any portion thereof,
(v) not license such Intellectual Property Collateral other than licenses
entered into by such Pledgor in, or incidental to, the ordinary course of
business, or amend or permit the amendment of any of the licenses in a manner
that materially and adversely affects the right to receive payments thereunder,
or in any manner that would materially impair the value of such Intellectual
Property Collateral or the Lien on and security interest in such Intellectual
Property Collateral intended to be granted to the Collateral Agent for the
ratable benefit of the Secured Parties, without the consent of the Collateral
Agent, (vi) diligently keep adequate records respecting such Intellectual
Property Collateral and (vii) furnish to the Collateral Agent from time to time
upon the Collateral Agent’s request therefor reasonably detailed statements and
amended schedules further identifying and describing such Intellectual Property
Collateral and such other materials evidencing or reports pertaining to such
Intellectual Property Collateral as the Collateral Agent may from time to time
request.
     SECTION 6.6 After-Acquired Property. If any Pledgor shall, at any time
before the Secured Obligations have been paid and performed in full (other than
contingent indemnification obligations that, pursuant to the provisions of the
Credit Agreement or the Security Documents, survive the termination thereof),
(i) obtain any rights to any additional Intellectual Property Collateral
material to the use and operation of the Pledged Collateral or any Mortgaged
Property, or (ii) become entitled to the benefit of any such additional
Intellectual Property Collateral or any renewal or extension thereof, including
any reissue, division, continuation, or continuation-in-part of any such
Intellectual Property Collateral, or any improvement on any such Intellectual
Property Collateral, the provisions hereof shall automatically apply thereto and
any such item enumerated in clause (i) or (ii) of this sentence with respect to
such Pledgor shall automatically constitute Intellectual Property Collateral if
such would have constituted Intellectual Property Collateral at the time of
execution hereof and be subject to the Lien and security interest created by
this Agreement without further action by any party (excluding any Intellectual
Property Collateral that constitutes Excluded Property). Each Pledgor shall
promptly (i) provide to the Collateral Agent written notice of any of the
foregoing and (ii) confirm the attachment of the Lien and security interest
created by this Agreement to any rights described in clauses (i) and (ii) of the
immediately preceding sentence of this Section 6.6 by execution of an instrument
in form reasonably acceptable to the Collateral Agent and the filing of any
instruments or statements as shall be reasonably necessary or reasonably
requested by the Collateral Agent to preserve, protect or perfect the Collateral
Agent’s security interest in such Intellectual Property Collateral to the extent
such security interest in such Intellectual Property Collateral may be perfected
under applicable Legal Requirements. Further, each Pledgor authorizes the
Collateral Agent to modify this Agreement by amending Schedules 14(a)-(c) to the
Perfection Certificate to include any Intellectual Property Collateral acquired
or arising after the date hereof of such Pledgor.
     SECTION 6.7 Litigation. Unless there shall occur and be continuing any
Event of Default, each Pledgor shall have the right to commence and prosecute in
its own name, as the party in interest, for its own benefit and at the sole cost
and expense of the Pledgors, such applications for protection of the
Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, the Collateral Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the

24



--------------------------------------------------------------------------------



 



Collateral Agent or the Secured Parties to enforce the Intellectual Property
Collateral and any license thereunder. In the event of such suit, each Pledgor
shall, at the reasonable request of the Collateral Agent, do any and all lawful
acts and execute any and all documents reasonably requested by the Collateral
Agent in aid of such enforcement and the Pledgors shall promptly reimburse and
indemnify the Collateral Agent for all reasonable costs and expenses incurred by
the Collateral Agent in the exercise of its rights under this Section 6.7 in
accordance with Section 11.03 of the Credit Agreement. In the event that the
Collateral Agent shall elect not to bring such suit to enforce the Intellectual
Property Collateral, each Pledgor agrees, at the reasonable request of the
Collateral Agent, to take all actions necessary, whether by suit, proceeding or
other action, to prevent the infringement, counterfeiting, unfair competition,
dilution, diminution in value of or other damage to any of the Intellectual
Property Collateral by others and for that purpose agrees to diligently maintain
any suit, proceeding or other action against any person so infringing necessary
to prevent such infringement.
     SECTION 6.8 Intent-to-Use Trademark and Service Mark Applications. In
connection with any intent-to-use trademark or service mark applications whether
listed on Schedule 14(b) to the Perfection Certificate or otherwise, the
Pledgors shall file a bona fide statement of use and shall take such other
actions or steps as shall be required by the United States Patent and Trademark
Office, to entitle such application to registration within 10 Business Days
following the date of first use in commerce of the mark that is the subject of
such application. Upon acceptance of such bona fide statement of use by the
United States Patent and Trademark Office, such application shall automatically
become subject to the security interest granted herein. The Pledgors shall
execute any further documents and instruments as the Collateral Agent reasonably
may deem necessary or appropriate to confirm, implement, or enforce the
Collateral Agent’s security interest in such applications. If the Pledgors fail
to execute such further documents and instruments within 5 Business Days of
presentment, the Collateral Agent may, in the name of, and on behalf of, the
Pledgors, execute such documents and instruments and make appropriate
disposition of same, and the Pledgors hereby irrevocably appoint the Collateral
Agent as their lawful attorney-in-fact with full power to do so. The foregoing
power of attorney is coupled with an interest and such appointment shall be
irrevocable for the term hereof.
ARTICLE VII
CERTAIN PROVISIONS CONCERNING ACCOUNTS
     SECTION 7.1 Special Representation and Warranties. As of the time when each
of its Accounts arises, each Pledgor shall be deemed to have represented and
warranted that such Account and all records, papers and documents relating
thereto (i) are genuine and correct and in all material respects what they
purport to be, subject to ordinary course accounts receivable adjustments and
refunds, (ii) to the Pledgor’s knowledge, represent the legal, valid and binding
obligation of the account debtor, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability, evidencing indebtedness unpaid and owed by such account
debtor, arising out of the performance of labor or services or the sale, lease,
license, assignment or other disposition and delivery of the goods or other
property listed therein or out of an advance or a loan, (iii) will, in the case
of an Account, except for the original or duplicate original invoice sent to
purchase evidencing such purchaser’s account, be the only original writing
evidencing and embodying such obligation of the account debtor named therein and
(iv) are in all material respects in compliance and conform with all applicable
material Legal Requirements.
     SECTION 7.2 Maintenance of Records. Each Pledgor shall keep and maintain at
its own cost and expense complete records of each Account, in a manner
consistent with its customary business practice, including records of all
payments received, all credits granted thereon, all merchandise returned and all
other documentation relating thereto. Each Pledgor shall, at such Pledgor’s sole
cost and expense,

25



--------------------------------------------------------------------------------



 



upon the Collateral Agent’s demand made at any time after the occurrence and
during the continuance of any Event of Default, deliver all tangible evidence of
Accounts, including all documents evidencing Accounts and any books and records
relating thereto to the Collateral Agent or to its representatives (copies of
which evidence and books and records may be retained by such Pledgor). Upon the
occurrence and during the continuance of any Event of Default, the Collateral
Agent may transfer a full and complete copy of any Pledgor’s books, records,
credit information, reports, memoranda and all other writings relating to the
Accounts to and for the use by any person that has acquired or is contemplating
acquisition of an interest in the Accounts or the Collateral Agent’s security
interest therein without the consent of any Pledgor, but subject at all times to
Section 11.12 of the Credit Agreement.
     SECTION 7.3 Legend. At the reasonable request of the Collateral Agent and
in form and manner reasonably satisfactory to the Collateral Agent, at any time
after the occurrence and during the continuance of any Event of Default, each
Pledgor shall legend the Accounts to the extent represented or evidenced by a
written instrument and the other books, records and documents of such Pledgor
evidencing or pertaining to the Accounts with an appropriate reference to the
fact that (i) the Accounts have been assigned for collateral purposes to the
Collateral Agent for the ratable benefit of the Secured Parties and that the
Collateral Agent has a security interest therein and (ii) with respect to
Medicare/Medicaid Account Debtors, each Pledgor has waived any and all defenses
and counterclaims it may have or could interpose in any such action or procedure
brought by the Collateral Agent or any Lender to obtain a court order
recognizing the collateral assignment or security interest and Lien of the
Collateral Agent pursuant to the Security Documents in and to any Account or
other Pledged Collateral and that the Collateral Agent and/or the Lenders may
seek to obtain (x) the consent of the applicable Medicare/Medicaid Account
Debtor(s) to recognize, or (y) a court order recognizing, the collateral
assignment or security interest and Lien of the Collateral Agent in and to all
Accounts and other Pledged Collateral payable by Medicare/Medicaid Account
Debtors.
     SECTION 7.4 Modification of Terms, etc. No Pledgor shall rescind or cancel
any obligations evidenced by any Account or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business, or
extend or renew any such obligations except in the ordinary course of business
or compromise or settle any dispute, claim, suit or legal proceeding relating
thereto or sell any Account or interest therein except in the ordinary course of
business; in each case, without the prior written consent of the Collateral
Agent.
     SECTION 7.5 Collection. Each Pledgor shall cause to be collected from the
account debtor of each of the Accounts, as and when due in the ordinary course
of business and consistent with its customary business practice (including
Accounts that are delinquent, such Accounts to be collected in accordance with
generally accepted commercial collection procedures), any and all amounts owing
under or on account of such Account, and apply forthwith upon receipt thereof
all such amounts as are so collected to the outstanding balance of such Account,
except that any Pledgor may, with respect to an Account, allow in the ordinary
course of business (i) accounts receivable adjustments or refunds and (ii) such
extensions of time to pay amounts due in respect of Accounts and such other
modifications of payment terms or settlements in respect of Accounts as shall be
commercially reasonable in the circumstances, all in accordance with such
Pledgor’s ordinary course of business consistent with its collection practices
as in effect from time to time and in compliance with applicable Legal
Requirements. The costs and expenses (including attorneys’ fees) of collection,
in any case, whether incurred by any Pledgor, the Collateral Agent or any
Secured Party, shall be paid by the Pledgors. Nothing in this Agreement shall
prohibit any Pledgor from writing off bad debt in the ordinary course of
business, consistent with its customary business practice.

26



--------------------------------------------------------------------------------



 



ARTICLE VIII
REMEDIES
     SECTION 8.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent may from time to time exercise in respect
of the Pledged Collateral, in addition to the other rights and remedies provided
for herein or otherwise available to it, the following remedies:
          (i) Personally, or by agents or attorneys, immediately take possession
of the Pledged Collateral or any part thereof, from any Pledgor or any other
person who then has possession of any part thereof with or without notice or
process of law (other than Pledged Collateral consisting of Accounts owed or
owing by Medicare/Medicaid Account Debtors to any Pledgor, absent a court order
or compliance with applicable Legal Requirements), and for that purpose, subject
to Section 5.07 of the Credit Agreement, may enter upon any Pledgor’s premises
where any of the Pledged Collateral is located, remove such Pledged Collateral,
remain present at such premises to receive copies of all communications and
remittances relating to the Pledged Collateral and use in connection with such
removal and possession any and all services, supplies, aids and other facilities
of any Pledgor;
          (ii) Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Pledged Collateral including
instructing the obligor or obligors on any agreement, instrument or other
obligation constituting part of the Pledged Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent (other than Pledged Collateral consisting of Accounts
owed or owing by Medicare/Medicaid Account Debtors to any Pledgor, absent a
court order or compliance with applicable Legal Requirements), and in connection
with any of the foregoing, compromise, settle, extend the time for payment and
make other modifications with respect thereto; provided, however, that in the
event that any such payments are made directly to any Pledgor, such Pledgor
shall segregate all amounts received pursuant thereto in trust for the benefit
of the Collateral Agent and shall promptly (but in no event later than one
Business Day after receipt thereof) pay such amounts to the Collateral Agent;
          (iii) Subject to clause (ix) below, Section 8.2 and Section 8.4, sell,
assign, grant a license to use or otherwise liquidate, or direct any Pledgor to
sell, assign, grant a license to use or otherwise liquidate, any and all
investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;
          (iv) Take possession of the Pledged Collateral or any part thereof, by
directing any Pledgor in writing to deliver the same to the Collateral Agent at
any place or places so designated by the Collateral Agent, in which event such
Pledgor shall at its own expense: (A) forthwith cause the same to be moved to
the place or places designated by the Collateral Agent and therewith delivered
to the Collateral Agent, (B) store and keep any Pledged Collateral so delivered
to the Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 8.1(iv) is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to decree requiring
specific performance by any Pledgor of such obligation;
          (v) Withdraw all moneys, instruments, securities and other property in
any bank, financial securities, deposit or other account of any Pledgor
constituting Pledged Collateral (other than

27



--------------------------------------------------------------------------------



 



Pledged Collateral consisting of Accounts owed or owing by Medicare/Medicaid
Account Debtors to any Pledgor, absent a court order or compliance with
applicable Legal Requirements);
          (vi) To the extent permitted under Section 5.2(ii)(B), retain and
apply the Distributions to the Secured Obligations as provided in Article IX
hereof;
          (vii) Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any Pledged
Collateral (other than Pledged Collateral consisting of Accounts owed or owing
by Medicare/Medicaid Account Debtors to any Pledgor, absent a court order or
compliance with applicable Legal Requirements);
          (viii) (i) Seek to obtain the consent of the applicable
Medicare/Medicaid Account Debtor(s) to recognize and permit the enforcement of,
(ii) comply with applicable Health Care Laws necessary for the recognition and
enforcement of, or (iii) seek to obtain an Order from a court of competent
jurisdiction recognizing and permitting the enforcement of, the collateral
assignment or security interest and Lien of the Collateral Agent pursuant to the
Security Documents in and to all Accounts and other Pledged Collateral payable
by Medicaid/Medicare Account Debtors; and
          (ix) All the rights and remedies of a secured party on default under
the UCC (whether or not the UCC applies to the affected Pledged Collateral)
(other than with respect to any Pledged Collateral consisting of Accounts owed
or owing by Medicare/Medicaid Account Debtors to any Pledgor, absent a court
order or compliance with applicable Legal Requirements), and the Collateral
Agent may also in its sole discretion, without notice except as specified in
Section 8.2, sell, assign, transfer or grant a license to use the Pledged
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Collateral Agent may deem commercially
reasonable. The Collateral Agent or any other Secured Party or any of their
respective Affiliates may be the purchaser, licensee, assignee or recipient of
any or all of the Pledged Collateral at any such sale and shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Pledged Collateral sold, assigned or licensed at
such sale, to use and apply any of the Secured Obligations owed to such person
as a credit on account of the purchase price of any Pledged Collateral payable
by such person at such sale. Each purchaser, assignee, licensee or recipient at
any such sale shall acquire the property sold, assigned or licensed absolutely
free from any claim or right on the part of any Pledgor, and each Pledgor hereby
waives, to the fullest extent permitted by applicable Legal Requirements, all
rights of redemption, stay and/or appraisal that it now has or may at any time
in the future have under any Legal Requirement now existing or hereafter
enacted. The Collateral Agent shall not be obligated to make any sale of Pledged
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Pledgor hereby
waives, to the fullest extent permitted by applicable Legal Requirements, any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Pledged Collateral may have been sold, assigned or licensed at such
a private sale was less than the price which might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Pledged Collateral to more than one offeree.
     SECTION 8.2 Notice of Sale. Each Pledgor acknowledges and agrees that, to
the extent notice of sale or other disposition of Pledged Collateral shall be
required by any Legal Requirement, 10 days prior notice to such Pledgor of the
time and place of any public sale or of the time after which any private sale or
other intended disposition is to take place shall be commercially reasonable
notification of

28



--------------------------------------------------------------------------------



 



such matters unless the Pledged Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market (in
which case no such prior notice shall be required). No notification need be
given to any Pledgor if it has signed, after the occurrence of an Event of
Default, a statement renouncing or modifying any right to notification of sale
or other intended disposition.
     SECTION 8.3 Waiver of Notice and Claims; Other Waivers; Marshalling.
          (i) Each Pledgor hereby waives, to the fullest extent permitted by
applicable Legal Requirements, notice of judicial hearing in connection with the
Collateral Agent’s taking possession or the Collateral Agent’s disposition of
any of the Pledged Collateral, including any and all prior notice and hearing
for any prejudgment remedy or remedies and any such right which such Pledgor
would otherwise have under any Legal Requirement, and each Pledgor hereby
further waives, to the fullest extent permitted by applicable Legal Requirements
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable Legal Requirements.
The Collateral Agent shall not be liable for any incorrect or improper payment
made pursuant to this Article VIII except to the extent resulting solely from
the Collateral Agent’s gross negligence or willful misconduct as finally
judicially determined by a court of competent jurisdiction. Any sale of, or the
grant of options to purchase, or any other realization upon, any Pledged
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Pledgor therein and thereto, and
shall be a perpetual bar both at law and in equity or otherwise against such
Pledgor and against any and all persons claiming or attempting to claim the
Pledged Collateral so sold, optioned or realized upon, or any part thereof,
from, through or under such Pledgor.
          (ii) To the maximum extent permitted by applicable Legal Requirements,
each Pledgor hereby waives demand, notice, protest, notice of acceptance of this
Agreement, notice of Credit Extensions, Pledged Collateral received or delivered
or any other action taken in reliance hereon and all other demands and notices
of any description.
          (iii) The Collateral Agent shall not be required to marshal any
present or future collateral security (including the Pledged Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order. To the maximum extent permitted by applicable Legal
Requirements, (i) each Pledgor hereby agrees that it will not invoke any Legal
Requirement relating to the marshalling of collateral and (ii) hereby
irrevocably waives the benefits of all such Legal Requirements.
          (iv) To the maximum extent permitted by applicable Legal Requirements,
each Pledgor hereby waives any and all defenses and counterclaims it may have or
could interpose in any such action or procedure brought by the Collateral Agent
or any Lender to obtain an Order recognizing, and permitting the enforcement of,
the collateral assignment or security interest and Lien of the Collateral Agent
pursuant to the Security Documents in and to any Account or other Pledged
Collateral and acknowledges that the Collateral Agent and/or the Lenders may
(i) seek to obtain the consent of the applicable Medicare/Medicaid Account
Debtor(s) to recognize, (ii) comply with any Legal Requirements necessary for
the recognition of, or (iii) seek to obtain an Order recognizing, the collateral
assignment or security interest and Lien of the Collateral Agent pursuant to the
Security Documents in and to all Accounts and other Pledged Collateral payable
by Medicare/Medicaid Account Debtors.
     SECTION 8.4 Standards for Exercising Rights and Remedies. To the extent
that applicable Legal Requirements impose duties on the Collateral Agent to
exercise remedies in a commercially reasonable manner, each Pledgor acknowledges
and agrees that it is not commercially unreasonable for

29



--------------------------------------------------------------------------------



 



the Collateral Agent, in the exercise of such remedies in accordance with all
other terms hereof, (i) to fail to incur expenses reasonably deemed significant
by the Collateral Agent to prepare Pledged Collateral for disposition or
otherwise to fail to complete raw material or work in process into finished
goods or other finished products for disposition, (ii) to fail to obtain third
party consents for access to Pledged Collateral to be disposed of, or to obtain
or, if not required by other Legal Requirements, to fail to obtain consents for
Governmental Authorities or third parties for the collection or disposition of
Pledged Collateral to be collected or disposed of, (iii) to fail to exercise
collection remedies against account debtors or other persons obligated on
Pledged Collateral or to fail to remove liens or encumbrances on or any adverse
claims against Pledged Collateral, (iv) to exercise collection remedies against
account debtors and other persons obligated on Pledged Collateral directly or
through the use of collection agencies and other collection specialists, subject
to their compliance with applicable Legal Requirements, (v) to advertise
dispositions of Pledged Collateral through publications or media of general
circulation, whether or not the Pledged Collateral is of a specialized nature,
(vi) to contact other persons, whether or not in the same business as any
Pledgor, for expressions of interest in acquiring all or any portion of the
Pledged Collateral, (vii) to hire one or more professional auctioneers to assist
in the disposition of Pledged Collateral, whether or not the collateral is of a
specialized nature, (viii) to dispose of Pledged Collateral by utilizing
internet sites that provide for the auction of assets of the types included in
the Pledged Collateral or that have the reasonable capability of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim or modify disposition warranties,
(xi) to purchase insurance or credit enhancements to insure the Collateral Agent
against risks of loss, collection or disposition of Pledged Collateral or to
provide to the Collateral Agent a guaranteed return from the collection or
disposition of Pledged Collateral, or (xii) to the extent deemed appropriate by
the Collateral Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Collateral Agent in
the collection or disposition of any of the Pledged Collateral. The Pledgors
acknowledge that the purpose of this Section 8.4 is to provide non-exhaustive
indications of what actions or omissions by the Collateral Agent would fulfill
the Collateral Agent’s duties under the UCC or other Legal Requirement of the
State or any other relevant jurisdiction in the Collateral Agent’s exercise of
remedies against the Pledged Collateral and that other actions or omissions by
the Collateral Agent shall not be deemed to fail to fulfill such duties solely
on account of not being indicated in this Section 8.4. Without limiting the
foregoing, nothing contained in this Section 8.4 shall be construed to grant any
rights to any Pledgor or to impose any duties on the Collateral Agent that would
not have been granted or imposed by this Agreement or by applicable Legal
Requirements in the absence of this Section 8.4.
     SECTION 8.5 Certain Sales of Pledged Collateral.
          (i) Each Pledgor recognizes that, by reason of certain prohibitions
contained in Legal Requirements, the Collateral Agent may be compelled, with
respect to any sale of all or any part of the Pledged Collateral, to limit
purchasers to those who meet the requirements of a Governmental Authority. Each
Pledgor acknowledges that any such sales may be at prices and on terms less
favorable to the Collateral Agent than those obtainable through a public sale
without such restrictions, and, notwithstanding such circumstances, agrees that
any such restricted sale shall be deemed to have been made in a commercially
reasonable manner and that, except as may be required by applicable Legal
Requirements, the Collateral Agent shall have no obligation to engage in public
sales.
          (ii) Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state securities’ laws, the Collateral Agent may be compelled, with
respect to any sale or disposition of all or any part of the Securities
Collateral and Investment Property, to limit purchasers to persons who will
agree, among other things, to acquire such Securities Collateral or Investment
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges that any such

30



--------------------------------------------------------------------------------



 



private sales may be at prices and on terms less favorable to the Collateral
Agent than those obtainable through a public sale without such restrictions
(including a public offering made pursuant to a registration statement under the
Securities Act), and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Securities Collateral or
Investment Property for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would agree to do so.
          (iii) Notwithstanding the foregoing, each Pledgor shall, upon the
occurrence and during the continuing of any Event of Default, at the request of
the Collateral Agent, for the benefit of the Collateral Agent and the Secured
Parties, cause any registration, qualification under or compliance with any
federal or state securities law or laws to be effected with respect to all or
any part of the Securities Collateral as soon as practicable and at the sole
cost and expense of the Pledgors. Each Pledgor will cause such registration to
be effected (and be kept effective) and cause such qualification and compliance
to be effected (and be kept effective) as may be so requested and as would
permit or facilitate the sale and distribution of such Securities Collateral
including registration under the Securities Act (or any similar statute then in
effect), appropriate qualifications under applicable blue sky or other state
securities laws and appropriate compliance with all other requirements of any
Governmental Authority. Each Pledgor shall cause the Collateral Agent to be kept
advised in writing as to the progress of each such registration, qualification
or compliance and as to the completion thereof, shall furnish to the Collateral
Agent such number of prospectuses, offering circulars or other documents
incident thereto as the Collateral Agent from time to time may request, and
shall indemnify and shall cause the issuer of the Securities Collateral to
indemnify the Collateral against all claims, losses, damages and liabilities
caused by any untrue statement (or alleged untrue statement) of a material fact
contained therein (or in any related registration statement, notification or the
like) or by any omission (or alleged omission) to state therein (or in any
related registration statement, notification or the like) a material fact
required to be stated therein or necessary to make the statements therein not
materially misleading.
          (iv) If the Collateral Agent determines to exercise its right to sell
any or all of the Securities Collateral or Investment Property, upon written
request, the applicable Pledgor shall, and shall cause each issuer of Securities
Collateral and Investment Property to be sold hereunder to, from time to time
furnish to the Collateral Agent all such information as the Collateral Agent may
reasonably request in order to determine the number and nature or interest, of
securities or other instruments included in the Securities Collateral or
Investment Property which may be sold by the Collateral Agent as exempt
transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.
          (v) Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 8.5 will cause irreparable injury to the Collateral
Agent and other Secured Parties, that the Collateral Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 8.5 shall be
specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants.
     SECTION 8.6 No Waiver; Cumulative Remedies.
          (i) No failure on the part of the Collateral Agent to exercise, no
course of dealing with respect to, and no delay on the part of the Collateral
Agent in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other

31



--------------------------------------------------------------------------------



 



right, power or remedy; nor shall the Collateral Agent be required to look first
to, enforce or exhaust any other security, collateral or guaranties. The
remedies herein provided are cumulative and are not exclusive of any remedies
provided by applicable Legal Requirements, in equity or otherwise.
          (ii) In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power or remedy under this Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent, then and in every such case, the Pledgors, the
Collateral Agent and each other Secured Party shall be restored to their
respective former positions and rights hereunder with respect to the Pledged
Collateral, and all rights, remedies and powers of the Collateral Agent and the
other Secured Parties shall continue as if no such proceeding had been
instituted.
     SECTION 8.7 Certain Additional Actions Regarding Intellectual Property. If
any Event of Default shall have occurred and be continuing, upon the written
demand of the Collateral Agent, each Pledgor shall execute and deliver to the
Collateral Agent an assignment or assignments of the registered Intellectual
Property Collateral or such other documents as are necessary or appropriate to
carry out the intent and purposes hereof; provided, however, that if the Event
of Default is no longer continuing, the Collateral Agent shall promptly execute
and deliver to each Pledgor such reassignments or other documents necessary to
place such Pledgors in control and ownership of such Intellectual Property
Collateral.
ARTICLE IX
PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS;
APPLICATION OF PROCEEDS
     SECTION 9.1 Proceeds of Casualty Events and Collateral Dispositions. The
Pledgors shall take all actions required by the Credit Agreement with respect to
any Net Cash Proceeds of any Casualty Event or from the sale or disposition of
any Pledged Collateral.
     SECTION 9.2 Application of Proceeds. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, together with any other sums
then held by the Collateral Agent pursuant to this Agreement, in accordance with
the Credit Agreement.
ARTICLE X
MISCELLANEOUS
     SECTION 10.1 Concerning Collateral Agent.
          (i) The Collateral Agent has been appointed as Collateral Agent
pursuant to the Credit Agreement. The actions of the Collateral Agent hereunder
are subject to the provisions of the Credit Agreement. The Collateral Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Pledged Collateral), in accordance
with this Agreement and the Credit Agreement. Each Secured Party, by its
acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Pledged Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of the
Secured Parties in accordance with the terms of this Agreement. The Collateral
Agent may employ agents and attorneys-in-fact in connection herewith and shall
not be liable for the

32



--------------------------------------------------------------------------------



 



negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith, excepting therefrom, however, their gross negligence or willful
misconduct. The Collateral Manager shall be deemed an agent of the Collateral
Agent for the purposes of giving effect to this Agreement and the other Loan
Documents and the Collateral Agent shall not be liable, under any circumstances,
for the negligence (including gross negligence) or misconduct (including wilful
misconduct) of the Collateral Manager. The Collateral Agent may resign and a
successor Collateral Agent may be appointed in the manner provided in the Credit
Agreement. Upon the acceptance of any appointment as the Collateral Agent by a
successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent under this Agreement, and the retiring
Collateral Agent shall thereupon be discharged from its duties and obligations
under this Agreement. After any retiring Collateral Agent’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Agreement while it was the Collateral Agent.
          (ii) Except for the exercise of reasonable care in the custody of any
Pledged Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Collateral Agent shall have no duty as to any
Pledged Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Pledged Collateral.
The Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which
the Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests; provided that neither the
Collateral Agent nor any of the other Secured Parties nor any of their
respective directors, officers, employees or agents shall have responsibility
for (x) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Securities
Collateral, whether or not the Collateral Agent or any other Secured Party has
or is deemed to have knowledge of such matters (y) failing to demand, collect or
realize upon all or any part of the Pledged Collateral or for any delay in doing
so or (z) failing to take any necessary steps to preserve rights against any
person with respect to any Pledged Collateral.
          (iii) The Collateral Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.
          (iv) If any item of Pledged Collateral also constitutes collateral
granted to the Collateral Agent under any other deed of trust, mortgage,
security agreement, pledge or instrument of any type, in the event of any
conflict between the provisions hereof and the provisions of such other deed of
trust, mortgage, security agreement, pledge or instrument of any type in respect
of such collateral, the Collateral Agent, in its sole discretion, shall select
which provision or provisions shall control.
     SECTION 10.2 Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay Charges,
(iii) make repairs or (iv) discharge Liens or pay or perform any obligations of
such Pledgor under any Pledged Collateral) or if any representation or warranty
on the part of any Pledgor contained herein shall be breached, the Collateral
Agent may (but shall not be obligated to) do the same or cause it to be done or
remedy any such breach, and may expend funds for such purpose; provided,
however, that the Collateral Agent shall in no event be bound to inquire into
the validity of any tax, lien, imposition or other obligation which such Pledgor
fails to pay or perform as and when required hereby and which such Pledgor does
not contest in accordance with the provisions of Section 4.12. Any and all

33



--------------------------------------------------------------------------------



 



amounts so expended by the Collateral Agent shall be paid by the Pledgors in
accordance with the provisions of Section 11.03 of the Credit Agreement. Neither
the provisions of this Section 10.2 nor any action taken by the Collateral Agent
pursuant to the provisions of this Section 10.2 shall prevent any such failure
to observe any covenant contained in this Agreement nor any breach of
representation or warranty from constituting an Event of Default. Each Pledgor
hereby appoints the Collateral Agent its attorney-in-fact, with full authority
in the place and stead of such Pledgor and in the name of such Pledgor, or
otherwise, from time to time in the Collateral Agent’s reasonable discretion to
take any action and to execute any instrument consistent with the terms of the
Credit Agreement, this Agreement and the other Loan Documents which the
Collateral Agent reasonably may deem necessary or advisable to accomplish the
purposes hereof. The foregoing grant of authority is a power of attorney coupled
with an interest and such appointment shall be irrevocable for the term hereof.
Each Pledgor hereby ratifies all that such attorney shall lawfully do or cause
to be done by virtue hereof.
     SECTION 10.3 Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto (except for Permitted Liens.
Without limiting the generality of the foregoing clause (ii), any Secured Party
may assign or otherwise transfer any obligations held by it secured by this
Agreement to any other person, and such other person shall thereupon become
vested with all the benefits in respect thereof granted to such Secured Party,
herein or otherwise, subject however, to the provisions of the Credit Agreement
and any Hedging Agreement.
     SECTION 10.4 Termination; Release. This Agreement shall terminate and the
Pledged Collateral shall be released from the Lien of this Agreement when the
Commitments have been terminated and the principal of and interest and premium
(if any) on each Loan, all Fees and all other expenses or amounts payable under
any Loan Document shall have been paid in full (other than contingent
indemnification obligations that, pursuant to the provisions of the Credit
Agreement of the Security Documents, survive the termination thereof) and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full. Upon termination hereof, the security
interests granted hereby shall terminate and all rights to the Pledged
Collateral shall revert to the applicable Pledgor or to such other person as may
be entitled thereto pursuant to any Order or other applicable Legal Requirement.
Upon termination hereof or any release of Pledged Collateral in accordance with
the provisions of the Credit Agreement, the Collateral Agent shall promptly (and
in any event within 10 Business Days), upon the written request and at the sole
cost and expense of the Pledgors, assign, transfer and deliver to the Pledgors,
against receipt and without recourse to or warranty by the Collateral Agent
except that the Collateral Agent has not assigned or otherwise transferred its
security interest in the Pledged Collateral, such of the Pledged Collateral to
be released (in the case of a release) as may be in possession or control of the
Collateral Agent and as shall not have been sold or otherwise applied pursuant
to the terms hereof, and, with respect to any other Pledged Collateral, proper
documents and instruments (including UCC-3 termination statements or releases)
acknowledging the termination hereof or the release of such Pledged Collateral,
as the case may be.
     SECTION 10.5 Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Collateral Agent. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof shall be effective only in the specific

34



--------------------------------------------------------------------------------



 



instance and for the specific purpose for which made or given. Except where
notice is specifically required by this Agreement, no notice to or demand on any
Pledgor in any case shall entitle any Pledgor to any other or further notice or
demand in similar or other circumstances.
     SECTION 10.6 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of Borrower
set forth in the Credit Agreement and as to the Collateral Agent, addressed to
it at the address set forth in the Credit Agreement, or in each case at such
other address as shall be designated by such party in a written notice to the
other party complying as to delivery with the terms of this Section 10.6.
     SECTION 10.7 Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial.
     (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
     (b) EACH PLEDGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE SHALL AFFECT
ANY RIGHT THAT THE COLLATERAL AGENT, ANY OTHER AGENT, THE ISSUING BANK OR ANY
LENDER OR OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) EACH PLEDGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 10.7(b). EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY

35



--------------------------------------------------------------------------------



 



LOAN DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPY) IN
SECTION 10.6. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS.
     (e) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, THE TRANSACTIONS OR THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.7.
     SECTION 10.8 Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
     SECTION 10.9 Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
     SECTION 10.10 Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.
     SECTION 10.11 Waiver of Stay. Each Pledgor covenants that in the event that
such Pledgor or any property or assets of such Pledgor shall hereafter become
the subject of a voluntary or involuntary proceeding under the Bankruptcy Code
or such Pledgor shall otherwise be a party to any federal or state bankruptcy,
insolvency, moratorium or similar proceeding to which the provisions relating to
the automatic stay under Section 362 of the Bankruptcy Code or any similar
provision in any such Legal Requirement is applicable, then, in any such case,
whether or not the Collateral Agent has commenced foreclosure proceedings under
this Agreement, such Pledgor shall not, and each Pledgor hereby expressly waives
its right to (to the extent it may lawfully do so) at any time insist upon,
plead or in any whatsoever, claim or take the benefit or advantage of any such
automatic stay or such similar provision as it relates to the exercise of any of
the rights and remedies (including any foreclosure proceedings) available to the
Collateral Agent as provided in this Agreement, in any other Security Document
or any other document evidencing the Secured Obligations. Each Pledgor further
covenants that it will not hinder, delay or impede the execution of any power
granted herein to the Collateral Agent, but will suffer and permit the execution
of every such power as though no law relating to any stay or similar provision
had been enacted.

36



--------------------------------------------------------------------------------



 



     SECTION 10.12 No Credit for Payment of Taxes or Imposition. No Pledgor
shall be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or any part thereof.
     SECTION 10.13 No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.
     SECTION 10.14 No Release. Nothing set forth in this Agreement shall relieve
any Pledgor from the performance of any term, covenant, condition or agreement
on such Pledgor’s part to be performed or observed under or in respect of any of
the Pledged Collateral or from any liability to any person under or in respect
of any of the Pledged Collateral or shall impose any obligation on the
Collateral Agent or any other Secured Party to perform or observe any such term,
covenant, condition or agreement on such Pledgor’s part to be so performed or
observed or shall impose any liability on the Collateral Agent or any other
Secured Party for any act or omission on the part of such Pledgor relating
thereto or for any breach of any representation or warranty on the part of such
Pledgor contained in this Agreement, the Credit Agreement or the other Loan
Documents, or under or in respect of the Pledged Collateral or made in
connection herewith or therewith. The obligations of each Pledgor contained in
this Section 10.14 shall survive the termination hereof and the discharge of
such Pledgor’s other obligations under this Agreement, the Credit Agreement and
the other Loan Documents (other than contingent indemnification obligations
that, pursuant to the provisions of the Credit Agreement or the Security
Documents, survive the termination thereof).
     SECTION 10.15 Overdue Amounts. Until paid, all amounts due and payable
under this Agreement shall constitute Secured Obligations and shall bear
interest, whether before or after judgment, at the Default Rate. Nothing in this
Section 10.15 shall affect the Default Rate or the circumstances in which the
Default Rate is payable pursuant to the Credit Agreement.
     SECTION 10.16 Obligations Absolute. All obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of:
          (i) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Pledgor;
          (ii) any lack of validity or enforceability of any Loan Document, or
any other agreement or instrument relating thereto against any Pledgor;
          (iii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument relating thereto;
          (iv) any pledge, exchange, release or non-perfection or loss of
priority of any other collateral, or any release or amendment or waiver of or
consent to any departure from any guarantee, for all or any of the Secured
Obligations;

37



--------------------------------------------------------------------------------



 



          (v) any exercise, non-exercise or waiver of any right, remedy, power
or privilege under or in respect hereof, or any Loan Document; or
          (vi) any other circumstances which might otherwise constitute a
waiveable defense available to, or a discharge of, any Pledgor.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

38



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Pledgors and the Collateral Agent have caused this
Security Agreement to be duly executed and delivered by their duly authorized
officers as of the date first above written.

            BIOSCRIP, INC., as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       BIOSCRIP INFUSION SERVICES,
INC., as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       CHRONIMED LLC, as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       LOS FELIZ DRUGS INC., as
Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       BIOSCRIP PHARMACY, INC., as
Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       BRADHURST SPECIALTY PHARMACY,
INC., as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel  

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



         

            BIOSCRIP PHARMACY (NY), INC., as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       BIOSCRIP PBM SERVICES, LLC,
as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       NATURAL LIVING, INC., as
Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       BIOSCRIP INFUSION SERVICES,
LLC, as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       BIOSCRIP NURSING SERVICES,
LLC, as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       BIOSCRIP INFUSION MANAGEMENT,
LLC, as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel  

 



--------------------------------------------------------------------------------



 



         

            BIOSCRIP PHARMACY SERVICES, INC., as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       CHS HOLDINGS, INC.
(FORMERLY CAMELOT ACQUISITION CORP.), as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       CRITICAL HOMECARE SOLUTIONS,
INC., as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       APPLIED HEALTH CARE, LLC, as
Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       CEDAR CREEK HOME HEALTH CARE
AGENCY, INC., as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel  

 



--------------------------------------------------------------------------------



 



         

            DEACONESS ENTERPRISES, LLC, as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       DEACONESS HOMECARE, LLC, as
Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       EAST GOSHEN PHARMACY, INC.,
as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       ELK VALLEY HEALTH SERVICES,
INC., as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       ELK VALLEY HOME HEALTH CARE
AGENCY, INC., as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel  

 



--------------------------------------------------------------------------------



 



         

            ELK VALLEY PROFESSIONAL AFFILIATES, INC., as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       GERICARE, INC., as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       INFUSION PARTNERS, LLC, as
Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       INFUSION PARTNERS OF
BRUNSWICK, LLC, as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel       INFUSION PARTNERS OF
MELBOURNE, LLC, as Pledgor
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President and General Counsel    

 



--------------------------------------------------------------------------------



 



            INFUSION SOLUTIONS, INC., as Pledgor
      By:   /s/  Barry A. Posner       Name:   Barry A. Posner        Title:  
Executive Vice President and General Counsel        KNOXVILLE HOME THERAPIES,
LLC, as Pledgor
      By:   /s/  Barry A. Posner       Name:   Barry A. Posner        Title:  
Executive Vice President and General Counsel        NATIONAL HEALTH INFUSION,
INC., as Pledgor
      By:   /s/  Barry A. Posner       Name:   Barry A. Posner        Title:  
Executive Vice President and General Counsel        NEW ENGLAND HOME THERAPIES,
INC., as Pledgor
      By:   /s/  Barry A. Posner       Name:   Barry A. Posner        Title:  
Executive Vice President and General Counsel        OPTION HEALTH, LTD., as
Pledgor
      By:   /s/  Barry A. Posner       Name:   Barry A. Posner        Title:  
Executive Vice President and General Counsel   

 



--------------------------------------------------------------------------------



 



         

            PROFESSIONAL HOME CARE SERVICES, INC., as Pledgor
      By:   /s/  Barry A. Posner       Name:   Barry A. Posner        Title:  
Executive Vice President and General Counsel        REGIONAL AMBULATORY
DIAGNOSTICS, INC., as Pledgor
      By:   /s/  Barry A. Posner       Name:   Barry A. Posner        Title:  
Executive Vice President and General Counsel        SCOTT-WILSON, INC., as
Pledgor
      By:   /s/  Barry A. Posner       Name:   Barry A. Posner        Title:  
Executive Vice President and General Counsel        SOUTH MISSISSIPPI HOME
HEALTH, INC., as Pledgor
      By:   /s/  Barry A. Posner       Name:   Barry A. Posner        Title:  
Executive Vice President and General Counsel        SOUTH MISSISSIPPI HOME
HEALTH, INC. — REGION I,
as Pledgor
      By:   /s/  Barry A. Posner       Name:   Barry A. Posner        Title:  
Executive Vice President and General Counsel   

 



--------------------------------------------------------------------------------



 



         

            SOUTH MISSISSIPPI HOME HEALTH, INC. — REGION II,
as Pledgor
      By:   /s/  Barry A. Posner       Name:   Barry A. Posner        Title:  
Executive Vice President and General Counsel        SOUTH MISSISSIPPI HOME
HEALTH, INC. — REGION III,
as Pledgor
      By:   /s/  Barry A. Posner       Name:   Barry A. Posner        Title:  
Executive Vice President and General Counsel        SPECIALTY PHARMA, INC., as
Pledgor
      By:   /s/  Barry A. Posner       Name:   Barry A. Posner        Title:  
Executive Vice President and General Counsel        WILCOX MEDICAL, INC., as
Pledgor
      By:   /s/  Barry A. Posner       Name:   Barry A. Posner        Title:  
Executive Vice President and General Counsel   

 



--------------------------------------------------------------------------------



 



         

            JEFFERIES FINANCE LLC,
as Collateral Agent
      By:   /s/ E.J. Hess       Name:   E.J. Hess        Title:   Managing
Director     

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
FINANCING STATEMENTS AND INTELLECTUAL PROPERTY REGISTRATIONS

          Type of         Filings*   Entity   Jurisdictions
UCC1
  BioScrip, Inc.   Delaware
 
       
UCC1
  BioScrip Infusion Services, Inc.   California
 
       
UCC1
  Chronimed LLC   Minnesota
 
       
UCC1
  Los Feliz Inc.   California
 
       
UCC1
  BioScrip Pharmacy, Inc.   Minnesota
 
       
UCC1
  BioScrip Pharmacy (NY), Inc.   New York
 
       
UCC1
  BioScrip PBM Services, LLC   Delaware
 
       
UCC1
  Natural Living Inc.   New York
 
       
UCC1
  BioScrip Infusion Services, LLC   Delaware
 
       
UCC1
  BioScrip Nursing Services, LLC   New York
 
       
UCC1
  BioScrip Infusion Management, LLC   Delaware
 
       
UCC1
  BioScrip Pharmacy Services, Inc.   California
 
       
UCC1
  Camelot Acquisition Corp.   Delaware
 
       
UCC1
  Applied Health Care, LLC   Delaware
 
       
UCC1
  Cedar Creek Home Health Care Agency, Inc.   Tennessee
 
       
UCC1
  Critical Homecare Solutions, Inc.   Delaware
 
       
UCC1
  Critical Homecare Solutions Holdings, Inc.   Delaware
 
       
UCC1
  Deaconess Enterprises, LLC   Ohio
 
       
UCC1
  Deaconess HomeCare, LLC   Delaware
 
       
UCC1
  East Goshen Pharmacy, Inc.   Pennsylvania
 
       
UCC1
  Elk Valley Health Services, Inc.   Tennessee
 
       
UCC1
  Elk Valley Home Health Care Agency, Inc.   Tennessee
 
       
UCC1
  Elk Valley Professional Affiliates, Inc.   Tennessee
 
       
UCC1
  Gericare, Inc.   Tennessee
 
       
UCC1
  Infusion Partners, LLC   Ohio

 

*   UCC1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.

Schedule 1 to Security Agreement

 



--------------------------------------------------------------------------------



 



          Type of         Filings*   Entity   Jurisdictions
UCC1
  Infusion Partners of Brunswick, LLC   Georgia
 
       
UCC1
  Infusion Partners of Melbourne, LLC   Georgia
 
       
UCC1
  Infusion Solutions, Inc.   New Hampshire
 
       
UCC1
  Knoxville Home Therapies, LLC   Tennessee
 
       
UCC1
  National Health Infusion, Inc.   Florida
 
       
UCC1
  New England Home Therapies, Inc.   Massachusetts
 
       
UCC1
  Option Health, Ltd.   Illinois
 
       
UCC1
  Professional Homecare Services, Inc.   Delaware
 
       
UCC1
  Regional Ambulatory Diagnostics, Inc.   Ohio
 
       
UCC1
  Scott-Wilson, Inc.   Kentucky
 
       
UCC1
  Scott Mississippi Home Health, Inc.   Mississippi
 
       
UCC1
  South Mississippi Home Health, Inc. — Region I   Mississippi
 
       
UCC1
  South Mississippi Home Health, Inc. — Region II   Mississippi
 
       
UCC1
  South Mississippi Home Health, Inc. — Region II   Mississippi
 
       
UCC1
  Specialty Pharma, Inc.   Delaware
 
       
UCC1
  Wilcox Medical, Inc.   Vermont

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
[Form of]
ISSUER’S ACKNOWLEDGMENT
     The undersigned hereby (i) acknowledges receipt of a copy of that certain
security agreement, dated as of March 25, 2010 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), made by
BioScrip, Inc., a Delaware corporation, the Guarantors party thereto and
Jefferies Finance LLC, as Collateral Agent (in such capacity and together with
any successors in such capacity, the “Collateral Agent”), (ii) agrees promptly
to note on its books the security interests granted to the Collateral Agent and
confirmed under the Security Agreement, (iii) agrees that it will comply with
instructions of the Collateral Agent or its nominee with respect to the
applicable Securities Collateral without further consent by the applicable
Pledgor, (iv) agrees that the “issuer’s jurisdiction” (as defined in
Section 8-110 of the UCC) is the State of New York, U.S.A., (v) agrees to notify
the Collateral Agent upon obtaining knowledge of any interest in favor of any
person in the applicable Securities Collateral that is adverse to the interest
of the Collateral Agent therein and (vi) waives any right or requirement at any
time hereafter to receive a copy of the Security Agreement in connection with
the registration of any Securities Collateral thereunder in the name of the
Collateral Agent or its nominee or the exercise of voting rights by the
Collateral Agent or its nominee.
Issuer’s Acknowledgment

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
[Form of]
SECURITIES PLEDGE AMENDMENT
     This security pledge amendment, dated as of
[                                                          , 20            ]
(the “Pledge Amendment”), is delivered pursuant to Section 5.1 of that certain
Security Agreement, dated as of March 25, 2010 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), made by
BioScrip, Inc., a Delaware corporation, the Guarantors party thereto and
Jefferies Finance LLC, as collateral agent (in such capacity and together with
any successors in such capacity, the “Collateral Agent”). The undersigned hereby
agrees that this Pledge Amendment may be attached to the Security Agreement and
that the Pledged Securities and/or Intercompany Notes listed on this Pledge
Amendment shall be deemed to be and shall become part of the Pledged Collateral
and shall secure all Secured Obligations.

            [                                        ]
      By:           Name:           Title:        

AGREED TO AND ACCEPTED:
JEFFERIES FINANCE LLC,
     as Collateral Agent

              By:         Name:         Title:        

Securities Pledge Amendment Page 1 of 2

 



--------------------------------------------------------------------------------



 



PLEDGED SECURITIES

                                                                               
  PERCENTAGE OF                                           ALL ISSUED CAPITAL    
      CLASS OF STOCK OR                     NUMBER OF SHARES OR     OR OTHER
EQUITY   ISSUER     INTERESTS     PAR VALUE     CERTIFICATE NO(S).     INTERESTS
    INTERESTS OF ISSUER  

 
INTERCOMPANY NOTES
 

        PRINCIPAL     DATE OF             MATURITY ISSUER     AMOUNT    
ISSUANCE     INTEREST RATE     DATE

Securities Pledge Amendment Page 2 of 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
[Form of]

JOINDER AGREEMENT

    [Name of New Pledgor]
[Address of New Pledgor]

[Date]
 
 
 
 
Ladies and Gentlemen:
     Reference is made to that certain Security Agreement, dated as of March 25,
2010 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement;” capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement), made by BioScrip, Inc., a Delaware corporation, the other Guarantors
party thereto and Jefferies Finance LLC, as collateral agent (in such capacity
and together with any successors in such capacity, the “Collateral Agent”).
     This joinder agreement supplements the Security Agreement and is delivered
by the undersigned, [                                        ] (the “New
Pledgor”), pursuant to Section 3.5 of the Security Agreement. The New Pledgor
hereby agrees to be bound as a Guarantor and as a Pledgor by all of the terms,
covenants and conditions set forth in the Security Agreement to the same extent
that it would have been bound if it had been a signatory to the Security
Agreement on the execution date of the Security Agreement. The New Pledgor also
hereby agrees to be bound as a party by all of the terms, covenants and
conditions applicable to it set forth in the Credit Agreement to the same extent
that it would have been bound if it had been a signatory to the Credit Agreement
on the execution date of the Credit Agreement. Without limiting the generality
of the foregoing, the New Pledgor hereby grants and pledges to the Collateral
Agent, as collateral security for the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations, a Lien on and security interest in, all of its
right, title and interest in, to and under the Pledged Collateral and expressly
assumes all obligations and liabilities of a Guarantor under the Credit
Agreement and a Pledgor under the Security Agreement. The New Pledgor hereby
makes each of the representations and warranties and agrees to each of the
covenants applicable to (i) the Pledgors contained in the Security Agreement and
the other Loan Documents and (ii) the Guarantors under the Credit Agreement and
the other Loan Documents.
     Annexed hereto are supplements to each of the Schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the New
Pledgor. Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable.
Joinder Agreement Page 1

 



--------------------------------------------------------------------------------



 



     This joinder agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.
     THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CHOICE OF LAW THAT WOULD APPLY THE LAWS OF ANOTHER
JURISDICTION.
Joinder Agreement Page 2 of 3

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

   

            [NEW PLEDGOR]       By:           Name:           Title::        

AGREED TO AND ACCEPTED:
JEFFERIES FINANCE LLC,
     as Collateral Agent

              By:         Name:         Title:      

[Schedules to be attached]
Joinder Agreement Page 3 of 3

 



--------------------------------------------------------------------------------



 



EXHIBIT 4
[Form of]

SECURITIES ACCOUNT CONTROL AGREEMENT
     This SECURITIES ACCOUNT CONTROL AGREEMENT (this “Control Agreement”), dated
as of [                     ___, 20___], by and between [                    ],
a [                    ] [                      ] (the “Pledgor”), Jefferies
Finance LLC (the “Collateral Agent”) as collateral agent for the lenders (the
“Lenders”) party to that certain credit agreement dated as of March 25, 2010
among the Pledgor, certain of the Pledgor’s affiliates, the Collateral Agent and
the Lenders (as amended, restated, supplemented or otherwise modified from time
to time in accordance with its terms, the “Credit Agreement”) and
[                    ] in its capacity as a “securities intermediary” (as
defined in Section 8-102 of the UCC) (the “Financial Institution”), is delivered
pursuant to the Credit Agreement and the Security Agreement (as defined in the
Credit Agreement). This Control Agreement is for the purpose of perfecting the
security interests of the Collateral Agent granted by the Pledgor in the
Designated Accounts (as defined below). All references herein to the “UCC” shall
mean the Uniform Commercial Code as in effect from time to time in the State of
New York. Terms used but not defined herein that are defined in the Credit
Agreement shall have the meanings assigned to such terms in the Credit
Agreement.
     1. Confirmation of Establishment and Maintenance of Designated Account. The
Financial Institution hereby confirms that (i) the Financial Institution has
established for the Pledgor and maintains the account(s) listed on Schedule 1
attached hereto (such account(s), together with each such other account
maintained by the Pledgor with the Financial Institution collectively, the
“Designated Accounts” and each a “Designated Account”), and (ii) each Designated
Account is a “securities account” as such term is defined in Article 8 of the
UCC.
     2. Control. The Collateral Agent shall at all times have “control” (as
defined in Section 8-106 of the UCC) of any Designated Account; provided that
unless and until delivery by the Collateral Agent of Notice of Sole Control
pursuant to Section 7(i) hereof to the Financial Institution, the Pledgor shall
have the right from time to time to write checks against and make withdrawals
from and transfers of amounts in the Designated Accounts. From and after
delivery by the Collateral Agent of Notice of Sole Control pursuant to
Section 7(i) hereof to the Financial Institution until such time as the
Collateral Agent delivers written notice to the Financial Institution rescinding
such Notice of Sole Control (such period, the “Activation Period”), the
Financial Institution shall comply solely with entitlement orders (as defined in
Section 8-102(a)(8) of the UCC) and instructions originated by the Collateral
Agent without further consent of the Pledgor or any person or entity acting or
purporting to act for the Pledgor being required, including, without limitation,
directing disposition of the financial assets in each Designated Account. Prior
to and after the end of any Activation Period, the Financial Institution shall
be entitled to honor the Pledgor’s instructions and directions with respect to
any transfer or withdrawal of financial assets from the Designated Accounts.
     3. Subordination of Lien; Waiver of Set-Off. In the event that the
Financial Institution has or subsequently obtains by agreement, operation of law
or otherwise a security interest in any Designated Account, the Financial
Institution hereby agrees that such security interest shall be subordinate to
that of the Secured Parties. The financial assets credited to any Designated
Account will not be subject to deduction, set-off, banker’s lien, or any other
right in favor of any person or entity other than the Secured Parties (except
that the Financial Institution may set off (i) all amounts due to the Financial
Institution in respect of its customary fees and expenses for the routine
maintenance and operation of the Designated
 

1.   Insert applicable Loan Party.

Securities Account Control Agreement Page 1

 



--------------------------------------------------------------------------------



 



Accounts, including overdraft fees, and (ii) the face amount of any checks or
other items which have been credited to any Designated Account but are
subsequently returned unpaid because of uncollected or insufficient funds).
     4. Choice of Law. Both this Control Agreement and the Designated Account(s)
shall be governed by the law of the State of New York. Regardless of any
provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the “security intermediary’s jurisdiction” (within the meaning of
Section 8-110 of the UCC) and the Designated Account(s) shall be governed by the
law of the State of New York.
     5. Conflict with Other Agreements; Amendments. As of the date hereof, there
are no other agreements entered into between the Financial Institution and the
Pledgor with respect to any Designated Account or any financial assets credited
thereto (other than standard and customary documentation with respect to the
establishment and maintenance of such Designated Accounts). The Financial
Institution and the Pledgor will not enter into any other agreement with respect
to any Designated Account unless the Collateral Agent shall have received prior
written notice thereof. The Financial Institution and the Pledgor will not enter
into any other agreement with respect to “control” of the Designated Accounts
without the prior written consent of the Collateral Agent acting in its sole
discretion. In the event of any conflict with respect to “control” over any
Designated Account between this Control Agreement (or any portion hereof) and
any other agreement now existing or hereafter entered into, the terms of this
Control Agreement shall prevail. No amendment or modification of this Control
Agreement or waiver of any right hereunder shall be binding on any party hereto
unless it is in writing and is signed by all the parties hereto.
     6. Notice of Adverse Claims. Except for the claims and interest of the
Secured Parties and of the Pledgor in the Designated Account(s), the Financial
Institution on the date hereof does not know of any claim to, or security
interest in, any Designated Account or in any financial assets credited thereto
and does not know of any claim that any person or entity other than the
Collateral Agent has been given “control” of any Designated Account or any such
financial assets. If any person or entity asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process and any claim of “control”) against any financial
assets credited to any Designated Account, the Financial Institution will
promptly notify the Collateral Agent and the Pledgor thereof.
     7. Maintenance of Designated Accounts. In addition to, and not in lieu of,
the obligation of the Financial Institution agreed in Section 2 hereof, the
Financial Institution agrees to maintain the Designated Accounts as follows:
          (i) Notice of Sole Control. Upon the occurrence and during the
continuation of an Event of Default, the Collateral Agent may deliver to the
Financial Institution a notice of sole control in substantially the form set
forth in Exhibit A attached hereto (the “Notice of Sole Control”) with respect
to any Designated Account. If at any time the Collateral Agent delivers a Notice
of Sole Control to the Financial Institution, the Financial Institution agrees
that, after receipt of such notice, it will take all entitlement orders and
other instruction with respect to such Designated Account solely from the
Collateral Agent. Without limiting the generality of the first sentence of this
paragraph, upon receipt of a Notice of Sole Control, the Financial Institution
shall follow all instructions given by the Collateral Agent, including, without
limitation, instructions for distribution or transfer of any financial assets in
any Designated Account to be made to the Collateral Agent. No later than 5
Business Days after such Event of Default shall have ceased to exist in
accordance with the terms of the Credit Agreement, the Collateral Agent shall
deliver written notice to the Financial Institution rescinding the applicable
Notice of Sole Control.
Securities Account Control Agreement Page 2

 



--------------------------------------------------------------------------------



 



          (ii) Statements and Confirmations. The Financial Institution will
promptly send copies of all statements and other correspondence (excluding
routine confirmations) concerning any Designated Account to each of the Pledgor
and the Collateral Agent at the address set forth in Section 11 hereof. The
Financial Institution will promptly provide to the Collateral Agent and to the
Pledgor, upon the Collateral Agent’s request therefor from time to time and, in
any event as of the last Business Day of each calendar month, a statement of the
cash balance and financial assets in each Designated Account.
     8. Representations, Warranties and Covenants of the Financial Institution.
The Financial Institution hereby makes the following representations, warranties
and covenants:
          (i) the Designated Accounts have been established as set forth in
Section 1 hereof and each Designated Account will be maintained in the manner
set forth herein until termination of this Control Agreement. The Financial
Institution shall not change the name or account number of any Designated
Account without the prior written consent of the Collateral Agent;
          (ii) the Financial Institution is a “securities intermediary,” as such
term is defined in Section 8-102 of the UCC;
          (iii) all property credited to any Designated Account will be treated
as “financial assets,” as such term is defined in Section 8-102 of the UCC;
          (iv) this Control Agreement is the valid and legally binding
obligation of the Financial Institution, enforceable against the Financial
Institution in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;
          (v) the Financial Institution has not entered into any agreement with
any person or entity pursuant to which it has agreed to comply with any
entitlement orders or instructions with respect to any Designated Account other
than the Collateral Agent. Until the termination of this Control Agreement, the
Financial Institution will not, without the written approval of the Collateral
Agent, enter into any agreement with any person or entity pursuant to which it
agrees to comply with any orders or instructions of such person with respect to
any Designated Account; and
          (vi) the Financial Institution has not entered into any other
agreement with the Pledgor or either Agent purporting to limit or condition the
obligation of the Financial Institution to comply with any orders or
instructions with respect to any Designated Account as set forth in Section 2
hereof.
     9. Indemnification of Financial Institution. The Pledgor and the Collateral
Agent hereby agree that (a) the Financial Institution is released from any and
all liabilities to the Pledgor and the Collateral Agent arising from the terms
of this Control Agreement and the Financial Institution’s compliance with the
terms of this Control Agreement, except to the extent that such liabilities
arise from the Financial Institution’s gross negligence or willful misconduct,
and (b) the Pledgor, its successors and assigns shall at all times indemnify and
save harmless the Financial Institution from and against any and all claims,
actions and suits of others arising out of the terms of this Control Agreement
or the compliance of the Financial Institution with the terms hereof, except to
the extent that such arises from the Financial Institution’s gross negligence or
willful misconduct, and from and against any and all liabilities, losses,
damages, costs, claims, counsel fees and other expenses of every nature and
character arising by reason of the same, until the termination of this Control
Agreement.
Securities Account Control Agreement Page 3

 



--------------------------------------------------------------------------------



 



     10. Successors; Assignment. The terms of this Control Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and permitted assignees.
     11. Notices. Any notice, request or other communication required or
permitted to be given under this Control Agreement shall be in writing and
deemed to have been properly given when delivered in person, or when sent by
facsimile transmission or other electronic means and electronic confirmation of
error free receipt is received or two days after being sent by certified or
registered United States mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below.

         
 
  Pledgor:   [                                        ]
 
      Attention:
 
      Facsimile No:
 
      with a copy to:
 
       
 
      [                                        ]
 
      Attention:
 
      Facsimile No:
 
       
 
  Financial Institution:   [                                        ]
 
      [                                        ]
 
      [                                        ]
 
      [                                        ]
Attention:
 
      Facsimile No:
 
       
 
  Collateral Agent:    
 
      Jefferies Finance LLC
 
      520 Madison Avenue
 
      New York, New York 10022
 
      Attention: Account Manager — BioScrip
 
      Facsimile No: (212) 284-3444

Any party may change its address for notices in the manner set forth above.
     12. Termination. The rights and powers granted herein to the Collateral
Agent have been granted in order to perfect the security interests of the
Secured Parties in the Designated Accounts and are powers coupled with an
interest that will be affected neither by the bankruptcy of the Pledgor nor by
the lapse of time. The obligations of the Financial Institution hereunder shall
continue in effect until the termination of the security interests of the
Secured Parties with respect to the Designated Account(s) and the Collateral
Agent has notified the Financial Institution of such termination in writing.
     13. Severability. If any term or provision set forth in this Control
Agreement shall be invalid or unenforceable, the remainder of this Control
Agreement, other than those provisions held invalid or unenforceable, shall be
construed in all respects as if such invalid or unenforceable term or provision
were omitted.
     14. Counterparts. This Control Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Control
Securities Account Control Agreement Page 4

 



--------------------------------------------------------------------------------



 



Agreement by signing and delivering one or more counterparts. Delivery of an
executed counterpart of this Control Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Control Agreement.
[Signature page follows]
Securities Account Control Agreement Page 5

 



--------------------------------------------------------------------------------



 



            [_____________________]2
      By:           Name:           Title:           JEFFERIES FINANCE LLC,
as Collateral Agent
      By:           Name:           Title:           [_______________], as
Financial Institution
      By:           Name:           Title:        

 

2.    Insert applicable Loan Party.

Securities Account Control Agreement Page 6

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Designated Account(s)
Securities Account Control Agreement Page 7

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[Letterhead of Jefferies Finance LLC]
[Date]
[Financial Institution]
[Address]
Attention: ________________________
Re: Notice of Sole Control
Ladies and Gentlemen:
     As referenced in Section 7(i) of the Securities Account Control Agreement
dated as of [_________ ______, 20___], among [applicable Pledgor]3, us and you
(the “Control Agreement”; capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Control Agreement) (a copy of
which is attached), we hereby give you notice of our sole control over the
Designated Account(s), account number(s): _____________________(the “Specified
Designated Accounts”). You are hereby instructed not to accept any entitlement
orders or any other order, direction or instructions with respect to the
Specified Designated Accounts or any financial assets credited thereto from any
person or entity other than the undersigned, unless otherwise ordered by a court
of competent jurisdiction.
     You are instructed to deliver a copy of this notice by facsimile
transmission to [applicable Pledgor].

            Very truly yours,

JEFFERIES FINANCE LLC, as Collateral Agent
      By:           Name:           Title:        

cc: [applicable Pledgor]
 

3.    Insert applicable Loan Party.

Exhibit A to Securities Account Control Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT 5
[Form of]
DEPOSIT ACCOUNT CONTROL AGREEMENT
     This DEPOSIT ACCOUNT CONTROL AGREEMENT (this “Control Agreement”), dated as
of [                     ___, 20___], by and among [                    ]1, a
[                  ] [                    ] (the “Pledgor”), Jefferies Finance
LLC (the “Collateral Agent”) as collateral agent for the lenders (the “Lenders”)
party to that certain credit agreement dated as of March 25, 2010 among the
Pledgor, certain of the Pledgor’s affiliates, the Collateral Agent and the
Lenders (as amended, restated, supplemented or otherwise modified from time to
time in accordance with its terms, the “Credit Agreement”) and
[                                        ] in its capacity as a “bank” as
defined in Section 9-102 of the UCC (the “Financial Institution”), is delivered
pursuant to the Credit Agreement and the Security Agreement (as defined in the
Credit Agreement). This Control Agreement is for the purpose of perfecting the
security interests of the Collateral Agent granted by the Pledgor in the
Designated Accounts (as defined below). All references herein to the “UCC” shall
mean the Uniform Commercial Code as in effect from time to time in the State of
New York. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
     1. Confirmation of Establishment and Maintenance of Designated Account. The
Financial Institution hereby confirms that (i) the Financial Institution has
established for the Pledgor and maintains the deposit account(s) listed on
Schedule 1 attached hereto (such deposit account(s), together with each such
other deposit account maintained by the Pledgor with the Financial Institution
collectively, the “Designated Accounts” and each a “Designated Account”), and
(ii) each Designated Account is a “deposit account” as such term is defined in
Article 9 of the UCC.
     2. Control. The Collateral Agent shall at all times have “control” (as
defined in Section 9-104 of the UCC) of any Designated Account; provided that
unless and until delivery by the Collateral Agent of Notice of Sole Control
pursuant to Section 7(i) hereof to the Financial Institution, the Pledgor shall
have the right from time to time to write checks against and make withdrawals
from and transfers of amounts in the Designated Accounts. From and after
delivery by the Collateral Agent of Notice of Sole Control pursuant to
Section 7(i) hereof to the Financial Institution until such time as the
Collateral Agent delivers written notice to the Financial Institution rescinding
such Notice of Sole Control (such period, the “Activation Period”), the
Financial Institution shall comply solely with instructions originated by the
Collateral Agent without further consent of the Pledgor or any person or entity
acting or purporting to act for the Pledgor being required, including, without
limitation, directing disposition of the funds in each Designated Account. Prior
to and after the end of any Activation Period, the Financial Institution shall
be entitled to honor the Pledgor’s instructions and directions with respect to
any transfer or withdrawal of funds from the Designated Accounts.
     3. Subordination of Lien; Waiver of Set-Off. In the event that the
Financial Institution has or subsequently obtains by agreement, operation of law
or otherwise a security interest in any Designated Account, the Financial
Institution hereby agrees that such security interest shall be subordinate to
that of the Collateral Agent. The funds deposited into any Designated Account
will not be subject to deduction, set-off, banker’s lien, or any other right in
favor of any person or entity other than the Secured Parties (except that the
Financial Institution may set off (i) all amounts due to the Financial
Institution in respect of its customary fees and expenses for the routine
maintenance and operation of the Designated Accounts, including overdraft fees,
and (ii) the face amount of any checks or other items which have been credited
 

1.   Insert applicable Loan Party.

Deposit Account Control Agreement Page 1

 



--------------------------------------------------------------------------------



 



to any Designated Account but are subsequently returned unpaid because of
uncollected or insufficient funds).
     4. Choice of Law. Both this Control Agreement and the Designated Account(s)
shall be governed by the law of the State of New York. Regardless of any
provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the “bank’s jurisdiction” (within the meaning of Section 9-304 of
the UCC) and the Designated Account(s) shall be governed by the law of the State
of New York.
     5. Conflict with Other Agreements; Amendments. As of the date hereof, there
are no other agreements entered into between the Financial Institution and the
Pledgor with respect to any Designated Account or any funds credited thereto
(other than standard and customary documentation with respect to the
establishment and maintenance of such Designated Accounts). The Financial
Institution and the Pledgor will not enter into any other agreement with respect
to any Designated Account unless the Collateral Agent shall have received prior
written notice thereof. The Financial Institution and the Pledgor will not enter
into any other agreement with respect to “control” of the Designated Accounts
without the prior written consent of the Collateral Agent acting in its sole
discretion. In the event of any conflict with respect to “control” over any
Designated Account between this Control Agreement (or any portion hereof) and
any other agreement now existing or hereafter entered into, the terms of this
Control Agreement shall prevail. No amendment or modification of this Control
Agreement or waiver of any right hereunder shall be binding on any party hereto
unless it is in writing and is signed by all the parties hereto.
     6. Notice of Adverse Claims. Except for the claims and interest of the
Collateral Agent and of the Pledgor in the Designated Account(s), the Financial
Institution on the date hereof does not know of any claim to, or security
interest in, any Designated Account or in any funds credited thereto and does
not know of any claim that any person or entity other than the Collateral Agent
has been given “control” of any Designated Account or any such funds. If any
person or entity asserts any lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar process
and any claim of “control”) against any funds in any Designated Account, the
Financial Institution will promptly notify the Collateral Agent and the Pledgor
thereof.
     7. Maintenance of Designated Accounts. In addition to, and not in lieu of,
the obligation of the Financial Institution agreed in Section 2 hereof, the
Financial Institution agrees to maintain the Designated Accounts as follows:
          (i) Notice of Sole Control. Upon the occurrence and during the
continuation of an Event of Default, the Collateral Agent may deliver to the
Financial Institution a notice of sole control in substantially the form set
forth in Exhibit A attached hereto (the “Notice of Sole Control”) with respect
to any Designated Account. If at any time the Collateral Agent delivers a Notice
of Sole Control to the Financial Institution, the Financial Institution agrees
that, after receipt of such notice, it will take all instruction with respect to
such Designated Account solely from the Collateral Agent. Without limiting the
generality of the first sentence of this paragraph, upon receipt of a Notice of
Sole Control, the Financial Institution shall follow all instructions given by
the Collateral Agent, including, without limitation, instructions for
distribution or transfer of any funds in any Designated Account to be made to
the Collateral Agent. No later than 5 Business Days after such Event of Default
shall have ceased to exist in accordance with the terms of the Credit Agreement,
the Collateral Agent shall deliver written notice to the Financial Institution
rescinding the applicable Notice of Sole Control.
          (ii) Statements and Confirmations. The Financial Institution will
promptly send copies of all statements and other correspondence (excluding
routine confirmations) concerning any
Deposit Account Control Agreement Page 2

 



--------------------------------------------------------------------------------



 



Designated Account to each of the Pledgor and the Collateral Agent at the
address set forth in Section 11 hereof. The Financial Institution will promptly
provide to the Collateral Agent and to the Pledgor, upon the Collateral Agent’s
request therefor from time to time and, in any event as of the last Business Day
of each calendar month, a statement of the cash balance in each Designated
Account.
     8. Representations, Warranties and Covenants of the Financial Institution.
The Financial Institution hereby makes the following representations, warranties
and covenants:
          (i) The Designated Accounts have been established as set forth in
Section 1 hereof and each Designated Account will be maintained in the manner
set forth herein until termination of this Control Agreement. The Financial
Institution shall not change the name or account number of any Designated
Account without the prior written consent of the Collateral Agent.
          (ii) The Financial Institution is a “bank,” as such term is defined in
Section 9-102(a)(8) of the UCC.
          (iii) This Control Agreement is the valid and legally binding
obligation of the Financial Institution enforceable against the Financial
Institution in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or law .
          (iv) The Financial Institution has not entered into any agreement with
any person or entity pursuant to which it has agreed to comply with any orders
or instructions with respect to any Designated Account other than the Collateral
Agent. Until the termination of this Control Agreement, the Financial
Institution will not, without the written approval of the Collateral Agent,
enter into any agreement with any person or entity pursuant to which it agrees
to comply with any orders or instructions of such person or entity with respect
to any Designated Account.
          (v) The Financial Institution has not entered into any other agreement
with the Pledgor or the Collateral Agent purporting to limit or condition the
obligation of the Financial Institution to comply with any orders or
instructions with respect to any Designated Account as set forth in Section 2
hereof.
     9. Indemnification of Financial Institution. The Pledgor and the Collateral
Agent hereby agree that (a) the Financial Institution is released from any and
all liabilities to the Pledgor and the Collateral Agent arising from the terms
of this Control Agreement and the Financial Institution’s compliance with the
terms of this Control Agreement, except to the extent that such liabilities
arise from the Financial Institution’s gross negligence or willful misconduct,
and (b) the Pledgor, its successors and assigns shall at all times indemnify and
save harmless the Financial Institution from and against any and all claims,
actions and suits of others arising out of the terms of this Control Agreement
or the compliance of the Financial Institution with the terms hereof, except to
the extent that such arises from the Financial Institution’s gross negligence or
willful misconduct, and from and against any and all liabilities, losses,
damages, costs, claims, counsel fees and other expenses of every nature and
character arising by reason of the same, until the termination of this Control
Agreement.
     10. Successors; Assignment. The terms of this Control Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and permitted assignees.
     11. Notices. Any notice, request or other communication required or
permitted to be given under this Control Agreement shall be in writing and
deemed to have been properly given when delivered
Deposit Account Control Agreement Page 3

 



--------------------------------------------------------------------------------



 



in person, or when sent by facsimile transmission or other electronic means and
electronic confirmation of error free receipt is received or two days after
being sent by certified or registered United States mail, return receipt
requested, postage prepaid, addressed to the party at the address set forth
below.

         
 
  Pledgor:   [                                        ]
 
       
 
      Attention:
 
      Facsimile No:
 
       
 
      with a copy to:
 
       
 
      [                                        ]
 
      Attention:
 
      Facsimile No:
 
       
 
  Financial Institution:   [                                        ]
 
       
 
      [                                        ]
 
      [                                        ]
 
      [                                        ]
 
      Attention:
 
      Facsimile No:
 
      Telephone:
 
       
 
  Collateral Agent:    
 
       
 
      Jefferies Finance LLC
 
      520 Madison Avenue
 
      New York, New York 10022
 
      Attention: Account Manager — BioScrip
 
      Facsimile No: (212) 284-3444

Any party may change its address for notices in the manner set forth above.
     12. Termination. The rights and powers granted herein to the Collateral
Agent have been granted in order to perfect the security interests of the
Secured Parties in the Designated Accounts and are powers coupled with an
interest that will be affected neither by the bankruptcy of the Pledgor nor by
the lapse of time. The obligations of the Financial Institution hereunder shall
continue in effect until the termination of the security interests of the
Secured Parties with respect to the Designated Account(s) and the Collateral
Agent has notified the Financial Institution of such termination in writing.
     13. Severability. If any term or provision set forth in this Control
Agreement shall be invalid or unenforceable, the remainder of this Control
Agreement, other than those provisions held invalid or unenforceable, shall be
construed in all respects as if such invalid or unenforceable term or provision
were omitted.
     14. Counterparts. This Control Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Control Agreement by signing and delivering one or
more counterparts. Delivery of an executed counterpart of this Control Agreement
by facsimile or other electronic transmission shall be effective as delivery of
a manually executed counterpart of this Control Agreement.
Deposit Account Control Agreement Page 4

 



--------------------------------------------------------------------------------



 



            [                                                            ]2
      By:           Name:           Title:           JEFFERIES FINANCE LLC,
as Collateral Agent
      By:           Name:           Title:          
[                                        ], as Financial Institution
      By:           Name:           Title:        

 

2.    Insert applicable Loan Party.

Deposit Account Control Agreement Page 5

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Designated Account(s)
Schedule 1 to Deposit Account Control Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[Letterhead of Jefferies Finance LLC]
[Date]
[Financial Institution]
[Address]
Attention:                                         
Re: Notice of Sole Control
Ladies and Gentlemen:
     As referenced in Section 7(i) of the Deposit Account Control Agreement,
dated as of [                     ___, 20___], among [applicable Pledgor], us
and you (the “Control Agreement”; capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Control Agreement) (a copy
of which is attached), we hereby give you notice of our sole control over the
Designated Account(s), account number(s):
                                         (the “Specified Designated Accounts”).
You are hereby instructed not to accept any direction or instructions with
respect to the Specified Designated Accounts or any funds credited thereto from
any person or entity other than the undersigned, unless otherwise ordered by a
court of competent jurisdiction.
     You are instructed to deliver a copy of this notice by facsimile
transmission to [applicable Pledgor].

            Very truly yours,

JEFFERIES FINANCE LLC,
as Collateral Agent
      By:           Name:           Title:        

cc:       [applicable Pledgor]
Exhibit A to Deposit Account Control Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT 6
[Form of]
COPYRIGHT SECURITY AGREEMENT
     This copyright security agreement (this “Copyright Security Agreement”),
dated as of [                     ___, 20___], by BioScrip, Inc., a Delaware
corporation (the “Borrower”), and each Guarantor listed on Schedule 1 hereto
(collectively, the “Original Guarantors,” and, together with the Borrower, the
“Pledgors”), in favor of Jefferies Finance LLC, in its capacity as collateral
agent (in such capacity, the “Collateral Agent”) pursuant to that certain credit
agreement, dated as of March 25, 2010 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
W I T N E S S E T H:
     WHEREAS, Pledgors are party to a Security Agreement of even date with the
Credit Agreement (the “Security Agreement”) in favor of the Collateral Agent
pursuant to which the Pledgors are required to execute and deliver this
Copyright Security Agreement;
     NOW, THEREFORE, in consideration of the premises and to induce the
Collateral Agent, for the ratable benefit of the Secured Parties, to enter into
the Credit Agreement, the Pledgors hereby agree with the Collateral Agent as
follows:
     SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
     SECTION 2. Grant of Security Interest in Copyright Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the ratable benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor (collectively, the “Copyright Collateral”):
     (a) Copyrights of such Pledgor listed on Schedule 21 attached hereto; and
     (b) all Proceeds of any and all of the foregoing (other than Excluded
Property).
     SECTION 3. Security Agreement. The security interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement, and
the Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Copyright Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control unless the Collateral
Agent shall otherwise determine.
     SECTION 4. Termination. Upon the full payment and performance of the
Secured Obligations (other than contingent indemnification obligations that,
pursuant to the provisions of the Credit Agreement or the Security Documents,
survive the termination thereof), upon written request of the Borrower, the
Collateral Agent shall execute, acknowledge, and deliver to the Pledgors an
instrument in
 

1.   List the Copyrights identified in the Perfection Certificate.

Copyright Security Agreement Page 1 of 7

 



--------------------------------------------------------------------------------



 



writing in recordable form releasing the collateral pledge, grant, assignment,
lien and security interest in the Copyrights under this Copyright Security
Agreement.
[Signature Page Follows]
Copyright Security Agreement Page 2 of 7

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor has caused this Copyright Security
Agreement to be executed and delivered by its duly authorized offer as of the
date first set forth above.

            [PLEDGORS]
      By:           Name:           Title:           [ORIGINAL GUARANTORS]2
      By:           Name:           Title:        

 

2   This agreement needs to be executed only by any Guarantor that owns
Copyright Collateral.

Copyright Security Agreement Page 3 of 7

 



--------------------------------------------------------------------------------



 



          JEFFERIES FINANCE LLC,     as Collateral Agent    
 
       
By:
       
 
 
 
   
 
  Name:    
 
  Title:    

Copyright Security Agreement Page 4 of 7

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
COPYRIGHT SECURITY AGREEMENT
ORIGINAL GUARANTORS

     
NAME
  ADDRESS
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     

SCHEDULE 1 to Copyright Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS
Copyright Registrations:

          OWNER   REGISTRATION NUMBER   TITLE  
 
         

Copyright Applications:

          OWNER   APPLICATION NUMBER   TITLE  
 
         

SCHEDULE 2 to Copyright Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT 7
[Form of]

PATENT SECURITY AGREEMENT
     This patent security agreement (this “Patent Security Agreement”), dated as
of [                     ___, 20___], by BioScrip, Inc., a Delaware corporation
(the “Borrower”), and each Guarantor listed on Schedule 1 hereto (collectively,
the “Original Guarantors,” and, together with the Borrower, the “Pledgors”), in
favor of Jefferies Finance LLC, in its capacity as collateral agent (in such
capacity, the “Collateral Agent”) pursuant to that certain credit agreement,
dated as of March 25, 2010 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).
W I T N E S S E T H:
     WHEREAS, the Pledgors are party to a Security Agreement of even date with
the Credit Agreement (the “Security Agreement”) in favor of the Collateral Agent
pursuant to which the Pledgors are required to execute and deliver this Patent
Security Agreement;
     NOW, THEREFORE, in consideration of the premises and to induce the
Collateral Agent, for the ratable benefit of the Secured Parties, to enter into
the Credit Agreement, the Pledgors hereby agree with the Collateral Agent as
follows:
     SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
     SECTION 2. Grant of Security Interest in Patent Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the ratable benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor (collectively, the “Patent Collateral”):
     (a) Patents of such Pledgor listed on Schedule 21 attached hereto; and
     (b) all Proceeds of any and all of the foregoing (other than Excluded
Property)
     SECTION 3. Security Agreement. The security interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement, and
the Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patent Collateral
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Patent Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Collateral Agent shall otherwise
determine.
     SECTION 4. Termination. Upon the full payment and performance of the
Secured Obligations (other than contingent indemnification obligations that,
pursuant to the provisions of the Credit Agreement or the Security Documents,
survive the termination thereof), upon written request of the Borrower, the
Collateral Agent shall execute, acknowledge, and deliver to the Pledgors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Patents under this Patent Security
Agreement.
 

1   List the Patents identified in the Perfection Schedule.

Patent Security Agreement Page 1 of 7

 



--------------------------------------------------------------------------------



 



[Signature Page Follows]
Patent Security Agreement Page 2 of 7

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement
to be executed and delivered by its duly authorized offer as of the date first
set forth above.

            [PLEDGORS]
      By:           Name:           Title:           [ORIGINAL GUARANTORS]2
      By:           Name:           Title:        

 

2   This agreement needs to be executed by any Guarantor that owns Patent
Collateral.

Patent Security Agreement Page 3 of 7

 



--------------------------------------------------------------------------------



 



          Accepted and Agreed:       JEFFERIES FINANCE LLC,     as Collateral
Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Patent Security Agreement Page 4 of 7

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
PATENT SECURITY AGREEMENT
ORIGINAL GUARANTORS

      NAME   ADDRESS
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     

SCHEDULE 1 to Patent Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
to
PATENT SECURITY AGREEMENT
ISSUED PATENTS AND APPLICATIONS
Issued Patents:

          OWNER   REGISTRATION NUMBER   TITLE  
 
         

Patent Applications:

          OWNER   APPLICATION NUMBER   TITLE  
 
         

     SCHEDULE 2 to Patent Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT 8
[Form of]

TRADEMARK SECURITY AGREEMENT
     This trademark security agreement (this “Trademark Security Agreement”),
dated as of [                     ___, 20___], by BioScrip, Inc., a Delaware
corporation (the “Borrower”), and each Guarantor listed on Schedule 1 hereto
(collectively, the “Original Guarantors,” and, together with the Borrower, the
“Pledgors”), in favor of Jefferies Finance LLC, in its capacity as collateral
agent (in such capacity, the “Collateral Agent”) pursuant to that certain credit
agreement, dated as of March 25, 2010 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
W I T N E S S E T H:
     WHEREAS, the Pledgors are party to a Security Agreement of even date with
the Credit Agreement (the “Security Agreement”) in favor of the Collateral Agent
pursuant to which the Pledgors are required to execute and deliver this
Trademark Security Agreement;
     NOW, THEREFORE, in consideration of the premises and to induce the
Collateral Agent, for the ratable benefit of the Secured Parties, to enter into
the Credit Agreement, the Pledgors hereby agree with the Collateral Agent as
follows:
     SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
     SECTION 2. Grant of Security Interest in Trademark Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the ratable benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor (collectively, the “Trademark Collateral”):
     (a) Trademarks of such Pledgor listed on Schedule 21 attached hereto;
     (b) all Goodwill associated with such Trademarks; and
     (c) all Proceeds of any and all of the foregoing (other than Excluded
Property).
     SECTION 3. Security Agreement. The security interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement, and
the Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Trademark Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control unless the Collateral
Agent shall otherwise determine.
     SECTION 4. Termination. Upon the full payment and performance of the
Secured Obligations (other than contingent indemnification obligations that,
pursuant to the provisions of the Credit
 

1   List the Trademarks identified in the Perfection Certificate.

Trademark Security Agreement Page 1 of 7

 



--------------------------------------------------------------------------------



 



Agreement or the Security Documents, survive the termination thereof), upon
written request of the Borrower, the Collateral Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Trademarks under this Trademark Security Agreement.
[Signature Page Follows]
Trademark Security Agreement Page 2 of 7

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security
Agreement to be executed and delivered by its duly authorized offer as of the
date first set forth above.

            [PLEDGORS]
      By:           Name:           Title:           [ORIGINAL GUARANTORS]2
      By:           Name:           Title:        

 

2   This Agreement needs to be executed by any Guarantor that owns Trademark
Collateral.

Trademark Security Agreement Page 3 of 7

 



--------------------------------------------------------------------------------



 



          Accepted and Agreed:    
 
        JEFFERIES FINANCE LLC,     as Collateral Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Trademark Security Agreement Page 4 of 7

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
TRADEMARK SECURITY AGREEMENT
ORIGINAL GUARANTORS

      NAME   ADDRESS  
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     

SCHEDULE 1 to Trademark Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND APPLICATIONS
Trademark Registrations:

          OWNER   REGISTRATION NUMBER   TITLE  
 
         

Trademark Applications:

          OWNER   APPLICATION NUMBER   TITLE  
 
         

SCHEDULE 2 to Trademark Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT 9
[Form of]
LOCKBOX AGREEMENT
[Date]
Ladies and Gentlemen:
     1. [NAME OF BANK], (“Bank”) is advised that [                    ]12, a
[                    ] [                    ] (the “Pledgor”) has entered into
(i) that certain credit agreement, dated as of March 25, 2010 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
Credit Agreement”), by and among BioScrip, Inc., each of the guarantors listed
on the signature pages thereto, the lenders from time to time party thereto and
the several agents party thereto, including Jefferies Finance LLC, as collateral
agent (in such capacity, the “Collateral Agent”) and (ii) that certain Security
Agreement, dated as of March 25, 2010 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
pursuant to which the Pledgor has granted to the Collateral Agent a first
priority security interest in, among other things, the accounts receivable of
the Pledgor and all proceeds thereof. In connection with the above-referenced
financing arrangements, the Pledgor has agreed that all collections and proceeds
of the Pledgor’s accounts receivable and other remittances made by account
debtors in payment of accounts receivable of the Pledgor be made to a lockbox
and remitted in kind to the Collateral Agent. Terms used but not defined herein
that are defined in the Credit Agreement shall have the meanings assigned to
such terms in the Credit Agreement.
     2. The Pledgor and Bank hereby confirm to the Collateral Agent that post
office box number                      under the sole dominion and control of
the Pledgor (the “Lockbox”) has been established by the Pledgor and that Bank
will have complete access to the items deposited in the Lockbox at all times.
The parties hereto agree and acknowledge that the Lockbox is established solely
for the purpose of receiving all checks and other forms of payment, amounts and
cash from the Medicare and Medicaid programs and other governmental healthcare
payors (“Governmental Payors”).13 The Pledgor and Bank hereby represent and
warrant to the Collateral Agent that a special, separate account number
                     under the sole dominion and control of the Pledgor (the
“Lockbox Account”) has been established solely for the purpose of (i) depositing
checks and all other forms of payment, amounts and cash received in the Lockbox,
and (ii) receiving electronic fund transfers from Governmental Payors. All fees,
costs and expenses charged by Bank for the Lockbox and the Lockbox Account shall
be in accordance with Bank’s customary practices and shall be payable by the
Pledgor. Except as expressly provided for elsewhere in this Lockbox Agreement
(this “Agreement”), the Collateral Agent shall not bear any responsibility for
such amounts.
     3. The Pledgor hereby directs Bank to take the necessary steps to process
for the collection and deposit into the Lockbox Account any and all checks,
items and forms of payment or other cash items that are acceptable for
collection through the Federal Reserve System and all items of payment received
or at any time that are in the Lockbox (collectively, “Checks”) on at least a
daily basis on each Business Day, in accordance with Section 10 below. For
purposes of this Agreement, a “Business Day” is any day other than a Saturday,
Sunday or other day on which Bank is or is authorized or required by law to be
closed. Bank acknowledges that the Pledgor has granted the Collateral Agent a
first priority lien against and security interest in and to, and the Pledgor
hereby affirms that it grants such lien and security interest
 

12   Insert applicable Loan Party.   13   NOTE: Discuss post-closing items.

Lockbox Agreement Page 1

 



--------------------------------------------------------------------------------



 



to the Collateral Agent in and to, the Lockbox, Lockbox Account and all Checks,
amounts, cash, funds and other items from time to time in the Lockbox and/or in
Lockbox Account, and all remittances and the proceeds thereof, and Bank hereby
waives any and all rights of setoff or banker’s lien or other like or similar
right it may now have or hereafter acquire against or with respect to the
Pledgor or any of the foregoing, except with respect to (i) any returned or
uncollected Checks originally deposited into the Lockbox Account to the extent
that the Collateral Agent received value for such Checks, or (ii) to the Bank’s
customary service charges that are directly and solely related to the Lockbox
and/or Lockbox Account. The Pledgor agrees that all Governmental Payors have
been, or will be, instructed by the Pledgor to remit all items to be processed
through the Lockbox to the P.O. Box address for the Lockbox, or, if payments are
made electronically, to make such payments directly to the Lockbox Account. The
Pledgor shall immediately forward all payments and amounts that it receives from
Governmental Payors to the Lockbox. Each remittance will be processed pursuant
to this Agreement (subject to Bank’s right to forward such item to the
Collateral Agent for inspection and instructions before such item is processed).
     4. (a) All proceeds of Checks deposited in the Lockbox Account from time to
time, together with all other funds, amounts, payments and cash received by the
Bank in the Lockbox, the Lockbox Account or otherwise from Governmental Payors
of the Pledgor via wire transfer, ACH or otherwise, shall be held for the
benefit of and subject to the first priority lien and security interest of the
Collateral Agent in such Checks and other items and proceeds of such Checks and
other items, and, without limiting any other provision of this Agreement, all
such proceeds shall be available for transfer to the Collateral Agent in
accordance with this Agreement.
          (b) The processing of Checks for collection by Bank is subject to the
same terms and conditions that apply to deposits of Checks received directly
from business customers for deposit in Bank’s regular demand deposit accounts.
          (c) Withdrawals or transfers from the Lockbox Account shall not at any
time exceed the collected or available funds in the Lockbox Account, as
determined by Bank’s current availability schedule. If, however, there is any
transfer from the Lockbox Account to the Concentration Account (as defined
below) that exceeds the collected or available funds at the end of a Business
Day, then Bank may reduce any following day’s transfer total by the amount of
any returned or uncollected Checks so long as notice of such reduction is given
to the Collateral Agent and the Pledgor concurrently with such reduction. In all
instances, the Pledgor shall remain liable to Bank for such returned or
uncollected Checks. In no instance shall Bank reduce any day’s collections to
the Lockbox Account, or transfers from such account to the Concentration
Account, due to any activity or returned or uncollected items arising out of or
in connection with any other account of the Pledgor at Bank or obligation of the
Pledgor to Bank.
          (d) If the Pledgor fails to reimburse Bank for such returned or
uncollected Checks and the available funds in the Lockbox Account and all other
separate account(s) of the Pledgor are insufficient for such reimbursement, then
(after Bank has exhausted its efforts to collect such funds from the Pledgor)
the Collateral Agent will indemnify and hold Bank harmless only for the amount
of any returned or uncollected Checks and only to the extent that the Collateral
Agent received payment in respect of such Checks; provided that no such
indemnification shall be required to the extent that the amounts giving rise to
such indemnification claim resulted from the negligence or willful misconduct of
Bank as finally judicially determined by a court of competent jurisdiction. Such
indemnity shall be paid by the Collateral Agent paying to Bank the amount of the
returned or uncollected Checks.
     5. The Pledgor shall pay the charges in effect from time to time of Bank
for the performance of the services set forth in this Agreement and for any
other charges in connection with this Agreement. Bank’s charges shall be billed
directly to the Pledgor in accordance with its normal practice. Charges, fees or
other obligations of the Pledgor due to Bank for services provided by Bank,
other than those
Lockbox Agreement Page 2

 



--------------------------------------------------------------------------------



 



directly and solely related to the Lockbox and/or the Lockbox Account, may not
in any event be debited to the Lockbox Account or Concentration Account or items
in the Lockbox.
     6. Subject to applicable federal and state law, the Pledgor hereby
irrevocably makes, constitutes and appoints Bank (and all persons designated by
Bank for that purpose) as the Pledgor’s true and lawful attorney and
agent-in-fact to endorse the Pledgor’s name on all Checks payable to any the
Pledgor (or any reasonable variation of their names) with the endorsement
“Credit to the account of within named payee without prejudice.” Bank’s
appointment as agent to endorse such Checks is for the specific, limited and
restricted purpose of endorsement for deposit as described above and at no time
shall be interpreted as authorizing Bank as such agent to commit the Pledgor or
the Collateral Agent to acceptance of any legend of any kind, nature or
description appearing on such Checks.
     7. Notwithstanding anything to the contrary herein or in the Loan Documents
or otherwise, Bank shall not offset, charge, deduct or otherwise withdraw funds
from the Lockbox and/or Lockbox Account, except as expressly permitted
hereunder, until it has been advised in writing by the Collateral Agent that all
of the Pledgor’s obligations under the Credit Agreement and the other Loan
Documents are indefeasibly paid in full in cash and the commitments under the
Credit Agreement are terminated.
     8. Bank will exercise ordinary care in the performance of its services
under this Agreement, and shall be liable to the Collateral Agent or the Pledgor
only for losses caused by the negligence or willful misconduct of Bank or its
agents, directors, officers or employees. Each of the Pledgor and the Collateral
Agent agree that Bank shall not be liable for any damage or loss to it for any
delay or failure in performance arising out of the acts or omissions of any
third parties, including, but not limited to, various communications services,
courier services, the Federal Reserve System, any other bank or any third party
that may be affected by funds transactions, fire, mechanical, computer or
electrical failures or other unforeseen contingencies, strikes or any similar or
dissimilar cause beyond the reasonable control of Bank.
     IN ANY EVENT, BANK WILL NOT BE DEEMED TO BE OBLIGATED, LIABLE OR
ACCOUNTABLE UPON OR UNDER ANY GUARANTY, REPRESENTATION OR WARRANTY, EXPRESSED OR
IMPLIED, ARISING BY OPERATION OF LAW OR OTHERWISE, INCLUDING THE WARRANTY OF
FITNESS FOR A PARTICULAR USE, IN ANY MANNER OR FORM BEYOND THE OBLIGATIONS,
REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE IN THIS AGREEMENT. THE PLEDGOR AND
THE COLLATERAL AGENT AGREE THAT IN NO EVENT SHALL BANK BE LIABLE FOR LOSS OF
PROFITS, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, EVEN IF BANK IS
SPECIFICALLY ADVISED OR AWARE OF SUCH POSSIBILITY.
     9. It is understood that the services contemplated by this Agreement are
provided as a convenience to the Pledgor. In consideration thereof, the Pledgor
shall indemnify and hold each of Bank and the Collateral Agent harmless from any
and all liability, claims, losses, and demands whatsoever, including, without
limitation, reasonable legal fees and expenses, however arising or incurred,
because of or in connection with Bank’s performance of this Agreement and the
transfer of funds contemplated under this Agreement, except those arising
directly as a result of Bank’s or the Collateral Agent’s or their respective
agents, directors, officers or employees’, as applicable, negligence or willful
misconduct as finally judicially determined by a court of competent
jurisdiction.
     10. The Pledgor hereby directs Bank to, and the Pledgor and Bank hereby
agree that, on each Business Day (and without requiring further consent by the
Pledgor or any other person or entity) Bank shall (i) open the mail delivered to
the Lockbox and deposit on a daily basis all Checks and other forms of payment,
funds, cash and other items contained therein into the Lockbox Account and
(ii) wire transfer to the Collateral Agent in immediately available funds all
funds and amounts on deposit in the Lockbox Account as of the close of the
immediately preceding Business Day, including without limitation, all
Lockbox Agreement Page 3

 



--------------------------------------------------------------------------------



 



Checks and amounts transferred from the Lockbox by the Bank and all electronic
payments received in the Lockbox Account from obligors of the Pledgor via wire
or ACH transfer. The wire and ACH transfers shall be made to the following
account of the Collateral Agent (the “Concentration Account”):

                     
 
  Collateral Agent:                                                  
 
                   
 
          Attention:        
 
             
 
   
 
                   
 
          Account:        
 
                   
 
                   
 
          ABA:        
 
                   
 
                   
 
          Reference:        
 
                   

The Pledgor may modify these written directions by written notice to Bank,
provided that any modification to the directions set forth herein shall not
become effective until five Business Days after Bank has delivered a copy of
such written notice to the Collateral Agent by facsimile or overnight delivery
service in accordance with and to the address shown in Section 13 below. Any
changes to the directions set forth herein, and any other instructions with
respect to the Lockbox Account or Lockbox, shall be honored by Bank only if the
Pledgor and Bank each have complied with the provisions of this Section 10. Bank
acknowledges all of the provisions of this Agreement and that it will follow
only the directions of the Pledgor that are given in accordance with the terms
and provisions of this Agreement.
     11. The Pledgor authorizes Bank, and Bank agrees, to give the Collateral
Agent access to view all Lockbox Account activity via on-line and web access and
to mail to the Collateral Agent at least once a month (or more times per month
upon the Collateral Agent’s request) copies of all Lockbox Account statements.
     12. This Agreement shall continue in full force and effect until terminated
by Bank or the Collateral Agent upon not less than thirty calendar days’ written
notice thereof to each of the other parties; provided, however, upon
indefeasible payment in full in cash of all Obligations under the Credit
Agreement and the other Loan Documents and termination of the commitments under
the Credit Agreement, this Agreement shall terminate upon written notice to Bank
by the Collateral Agent. Termination of this Agreement by Bank or the Collateral
Agent shall in no event affect any obligation incurred under this Agreement
before such termination. This Agreement may be modified from time to time only
in a writing executed by each of the Pledgor, the Collateral Agent and Bank. The
notice shall be sent by facsimile or by overnight delivery service to the
address set forth in Section 13 below.
     13. Except as set forth in Section 10, any notice or request hereunder
shall be given to any party at its respective address set forth below or at such
other address as such person may hereafter specify in a notice given in the
manner required under this Section 13. Any notice or request hereunder shall be
given to any party at its respective address set forth below or at such other
address as such person may hereafter specify in a notice given in the manner
required under this Section 13. Any notice or request hereunder shall be given
only by, and shall be deemed to have been received upon: (i) registered or
certified mail, return receipt requested, on the date on which such received as
indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one Business Day after deposit with such courier, or
(iii) facsimile transmission, upon telephone communication from the recipient
acknowledging receipt (whether automatic or manual from recipient), as
applicable.
Lockbox Agreement Page 4

 



--------------------------------------------------------------------------------



 



             
 
  (i)   If to the Collateral Agent:    
 
           
 
      Jefferies Finance LLC    
 
      520 Madison Avenue    
 
      New York, New York 10022    
 
      Attention: Account Officer — BioScrip    
 
      Facsimile No.: (212) 284-3444    
 
           
 
  (ii)   If to the Pledgor:    
 
           
 
     
 
   
 
           
 
           
 
           
 
           
 
           
 
           
 
      Attention:

   
 
      Facsimile No.:
(  )
   
 
           
 
  (iii)   If to Bank:    
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
      Attention:

   
 
      Facsimile No.:
(  )
   

     14. This Agreement shall inure to the benefit of the Collateral Agent
(which shall be intended third party beneficiaries hereof), its successors,
assigns, transferees and participants (including without limitation to any of
the Collateral Agent’s affiliates or any Lender, funding sources and/or
financing sources) and the Collateral Agent may assign this Agreement to any of
the foregoing at any time without notice to or consent of Bank or the Pledgor,
and this Agreement shall be binding upon the parties hereto and their respective
successors, assigns transferees and participants; provided that, neither Bank
nor the Pledgor may assign, delegate or transfer this Agreement or any of their
respective rights or obligations hereunder without the prior written consent of
the Collateral Agent, which may be given or withheld in its sole discretion.
     15. This Agreement shall be governed by and construed in accordance with
the laws of the State of New York without giving effect to its choice of law
provisions that would require the application of laws of another jurisdiction.
This Agreement: (i) may be signed by facsimile and in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument; and (ii) shall
become effective when counterparts hereof have been signed and delivered by the
parties hereto. All parties hereby waive all rights to a trial by jury in any
action or proceeding relating to the Lockbox, the Lockbox Account, the
Concentration Account or this Agreement.
[Signature Pages Follow]
Lockbox Agreement Page 5

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Lockbox Agreement has been signed by the parties
as of the date written above.

            [BANK]
      By:           Name:           Title:           [PLEDGOR]
      By:           Name:           Title:           JEFFERIES FINANCE LLC,
as Collateral Agent
      By:           Name:           Title:        

Signature Page to Lockbox Agreement

 